--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1

 
ASSET PURCHASE AGREEMENT
 
among
 
STERLING TRUST COMPANY,
 
UNITED WESTERN BANCORP, INC.,
 
EQUITY TRUST COMPANY,
 
and
 
STERLING ADMINISTRATIVE SERVICES, LLC






As of  April 7, 2009
 

 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS


   
PAGE
ARTICLE I
DEFINITIONS
1
     
ARTICLE II
PURCHASE AND SALE
8
 
2.1           Purchase and Sale of Assets
8
 
2.2           Excluded Assets
9
 
2.3            Assumption of Certain Liabilities
10
 
2.4           Liabilities Not Assumed
10
 
2.5           Certain Contracts
11
     
ARTICLE III
PURCHASE PRICE; ADJUSTMENTS; ALLOCATIONS
12
 
3.1           Consideration
12
 
3.2           Purchase Price Allocation
12
 
3.3           Allocation of Certain Items
12
 
3.4           Custodial Deposits Adjustment
13
 
3.5           Working Capital Adjustment
14
 
3.6           Qualified Plan Consent Adjustment
16
     
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLER AND PARENT
17
 
4.1           Organization
17
 
4.2           Authorization
17
 
4.3           Ownership of Seller; No Subsidiaries
18
 
4.4           Absence of Restrictions and Conflicts
18
 
4.5           Seller Financial Statements; Solvency
19
 
4.6           Undisclosed Liabilities
19
 
4.7           Absence of Certain Changes
19
 
4.8           Litigation
20
 
4.9           Compliance with Law; Permits
21
 
4.10           Employee Benefit Plans
21
 
4.11           Taxes
22
 
4.12           Real Property
23
 
4.13           Title and Condition of Assets
23
 
4.14           Material Contracts
23
 
4.15           Intellectual Property
25
 
4.16           Labor and Employment Matters
26
 
4.17           Officers and Employees
27
 
4.18           Vendors and Referral Sources
27
 
4.19           Custodial Accounts
27
  4.20           Accounts Receivable; Accounts Payable
29
 
4.21           Insurance
29
 
4.22           Ethical Practices
29
 
4.23           Transactions with Affiliates
30
 
4.24           Books of Account; Records
30
 
4.25           Brokers, Finders and Investment Bankers
30
           

 
- i -

--------------------------------------------------------------------------------


 
 

   
PAGE
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYERS
30
 
5.1           Organization
31
 
5.2           Authorization
31
 
5.3           Absence of Restrictions and Conflicts
31
 
5.4           Brokers, Finders and Investment Bankers
32
 
5.5           Compliance with Law; Permits
32
 
5.6           Buyer Financial Statements; Solvency
32
 
5.7           Custodial Accounts
33
     
ARTICLE VI
CERTAIN COVENANTS AND AGREEMENTS
33
 
6.1           Conduct of Business of Parent and Seller
33
 
6.2           Buyer Inspection and Access to Information
34
 
6.3           Seller Inspection and Access to Information
35
 
6.4           Notices of Certain Events
35
 
6.5           No Solicitation of Transactions
37
 
6.6           Governmental Matters
38
 
6.7           Transfer of Custodial Rights
39
 
6.8           Reasonable Efforts; Cooperation
40
 
6.9           Further Assurances
40
 
6.10           Public Announcements
40
 
6.11           Employee Matters
41
 
6.12           Restrictive Covenants
42
 
6.13           Certain Tax Matters
44
 
6.14           Use of Names
45
 
6.15           Maintenance of Insurance
45
 
6.16           Transitional Services
45
     
ARTICLE VII
CLOSING
46
 
7.1           The Closing
46
 
7.2           Deliveries by Seller and Parent
46
 
7.3           Deliveries by Buyers
47
 
7.4           Conditions to Each Party's Obligations
47
 
7.5           Conditions to Obligations of Buyers
48
 
7.6           Conditions to Obligations of Seller and Parent
48
     
ARTICLE VIII
INDEMNIFICATION
49
 
8.1           Survival of Representations, Warranties and Agreements
49
 
8.2           Indemnification Obligations of Seller and Parent
50
 
8.3           Indemnification Obligations of Buyers
51
 
8.4           Materiality
52
 
8.5           Indemnification Procedures
52
 
8.6           Liability Limits
53
 
8.7           Exclusive Remedy
53
     



 
- ii -

--------------------------------------------------------------------------------

 
 

   
PAGE
ARTICLE IX
TERMINATION
54
 
9.1           Termination
54
 
9.2           Effect of Termination
55
 
9.3           Expenses; Return of Good Faith Deposit
55
     
ARTICLE X
MISCELLANEOUS
56
 
10.1           Notices
56
 
10.2           Schedules and Exhibits
57
 
10.3           Assignment; Successors in Interest; Amendment
57
 
10.4           Interpretation
57
 
10.5           Severability
57
 
10.6           Counterparts
57
 
10.7           No Third Party Beneficiaries
57
 
10.8           Waiver
58
 
10.9           Integration
58
 
10.11          Governing Law
58
 
10.11          Specific Performance and Other Remedies
 



 
- iii -

--------------------------------------------------------------------------------

 



INDEX OF DEFINED TERMS


Acquired Business
    44  
Excluded Assets
    9  
Action
    20  
Excluded Business
    1  
Additional Documents
    49  
Expenses
    4  
Administrative Services Amendment
    29  
Final Deposit Amount
    13  
Affiliate
    1  
Final Statement
    13  
Agreement
    1  
Financial Statements
    19  
Applicable Law
    2  
Financing Documents
    4  
Applicable Requirements
    2  
GAAP
    4  
Assumed Liabilities
    10  
Good Faith Deposit
    47  
Business Day
    2  
Governmental Consents
    48  
Buyer Ancillary Documents
    31  
Governmental Entity
    4  
Buyer Disclosure Schedule
    30  
Indebtedness
    4  
Buyer Financial statements
    32  
Indemnified Party
    52  
Buyer Indemnified Parties
    50  
Indemnifying Party
    52  
Buyer Losses
    51  
Intellectual Property
    4  
Buyer, Buyers
    1  
IRA Amendment
    28  
Closing
    46  
Knowledge of Buyers
    5  
Closing Date
    46  
Knowledge of Sellers
    5  
COBRA
    2  
Leased Real Property
    5  
Code
    2  
Lien
    5  
Competitive Activities
    2  
Material Adverse Effect
    5  
Computer Systems
    2  
Material Contracts
    5  
Contract
    2  
Material Referral Source
    27  
Core representations
    49  
Material Referral Sources
    27  
Credit Agreement
    47  
Materiality Qualifiers
    52  
Custodial Account
    2  
Measurement Period
    6  
Custodial Agreements
    2  
Most Recent Balance Sheet
    19  
Custodial Assets
    2  
Net Working Capital
    6  
Custodial Deposits
    3  
Non-Traditional Assets
    6  
Custodial File
    3  
Ordinary Course of Business
    6  
Custodial Rights
    3  
Organizational Documents
    6  
Customer-Related Bank Accounts
    9  
Parent
    1  
Damages
    50  
Party, Parties
    1  
Delinquent Payable
    3  
Permits
    6  
Deposit Benchmark
    13  
Permitted Liens
    6  
Deposits Auditor
    13  
Person
    6  
Disclosure Schedule
    17  
Post-Closing Tax Period
    6  
Drop Dead Date
    54  
Pre-Closing Tax Period
    6  
Employee benefit Plan
    3  
Purchase Price
    12  
Equity Trust
    1  
Purchased Assets
    8  
ERISA
    3  
QP Admin Services Agreements
    29  
ERISA Affiliate
    3  
QP Consent Deadline
    39  
ERISA Affiliate Plan
    3  
QP Custodial Account Amendment
    28  
Estimate Certificate
    13  
QP Custodial Agreements
    28  
Estimated Deposit Amount
    13  
QP Deposit Amount
    7  
Estimated Net Working Capital Amount
    14  
QP Revenue Amount
    7  
Estimated Purchase Price
    13  
Qualified Plan Consent
    29                      



 
- iv -

--------------------------------------------------------------------------------

 

 


Real Property Lease
    7  
Subaccounting Agreement
    46  
Restricted Contract
    12  
Subject Business
    43  
Retained Liabilities
    11  
Tax Return
    8  
S.P.A.R.K.
    8  
Tax, Taxes
    7  
S.P.A.R.K. Representation
    7  
TDOB
    18  
SDDOB
    32  
Texas Admin
    1  
Seller
    1  
Transfer Instructions
    8  
Seller Ancillary Documents
    17  
Transfer Taxes
    45  
Seller Benefit Plan
    7  
Transferred Business
    1  
Seller Financing
    7  
Transferred Employees
    41  
Seller Indemnified Parties
    51  
Transitional Services
    46  
Seller Intellectual Property
    7  
True-up Purchase Price
    14  
Seller Losses
    52  
WARN
    27  
Seller Permits
    21  
Working Capital Auditor
    15  
Shrink Wrap Licenses
    7  
Working Capital Benchmark
    14  
Software Programs
    7  
Working Capital Statement
    15  
Straddle Tax Period
    7                                


 


 
- v -

--------------------------------------------------------------------------------

 


 
ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (this "Agreement"), dated as of April 7, 2009, is
made and entered into by and among Sterling Trust Company, a trust company
organized under the laws of the State of Texas ("Seller"), United Western
Bancorp, Inc., a Colorado corporation ("Parent"), Equity Trust Company, a South
Dakota trust company ("Equity Trust"), and Sterling Administrative Services,
LLC, a Texas limited liability company ("Texas Admin").  ETC and Texas Admin are
sometimes individually referred to herein as a "Buyer" and collectively as
"Buyers."  Seller, the Parent and Buyers are sometimes individually referred to
herein as a "Party" and collectively as the "Parties."
 
A.           Seller is in the business of providing custody and administration
services for self-directed individual retirement accounts and qualified
retirement plan accounts (the "Transferred Business"), as well as the business
of providing escrow and paying agent services (the "Excluded Business").
 
B.           Parent owns, indirectly through wholly owned subsidiaries, all of
the issued and outstanding capital stock of Seller and will receive a
substantial benefit if the transactions contemplated by this Agreement are
consummated, and Buyers are unwilling to enter into this Agreement without the
agreements of Parent set forth herein.
 
C.           Subject to the limitations and exclusions contained in this
Agreement and on the terms and conditions hereinafter set forth, Seller desires
to sell, and Buyers desire to purchase, all of Seller's right, title and
interest in and to substantially all of the assets of Seller, and Buyers propose
to assume certain specified liabilities and obligations of Seller relating to
the Transferred Business.
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and intending to be legally bound hereby, the Parties agree as
follows:
 
ARTICLE I
DEFINITIONS
 
For purposes of this Agreement, the terms set forth in this Article I will have
the meanings ascribed to such terms in this Article I when used herein with
initial capital letters.  Other terms, when used herein with initial capital
letters, shall have the meanings ascribed to such terms on the applicable page
noted in the index of defined terms contained in this Agreement.
 
"Affiliate" means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such other
Person. For purposes of this definition, "control," "controlled" and
"controlling" when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.
 
 
 

--------------------------------------------------------------------------------


 

 
"Applicable Law" means all applicable United States, foreign, federal,
provincial, state or local laws (including common law), statutes, treaties,
judicial decisions, regulations, rules, judgments, orders, decrees, injunctions
and agreements with any Governmental Entity.
 
"Applicable Requirements" means, with respect to Seller (i) all applicable
requirements of Applicable Law relating to the Purchased Assets and the
servicing of the Custodial Accounts or otherwise applicable to Seller; (ii) all
contractual obligations of Seller with respect to Custodial Rights, as set forth
in the Custodial Agreements and (iii) all of Seller's custodial and compliance
policies and procedures (a correct and complete description of which Seller has
previously made available to Buyers).
 
"Business Day" means a day on which banks are authorized to conduct business in
Cleveland, Ohio, but not including any Saturday or Sunday.
 
"COBRA" means the Consolidated Omnibus Budget Reconciliation Act of 1985.
 
"Code" means the Internal Revenue Code of 1986, as amended.
 
"Competitive Activities" mean (i) acting as a custodian or trustee for
self-directed individual retirement accounts in which customers have the ability
to invest through such accounts in Non-Traditional Assets or (ii) acting as
custodian for or administrator of retirement plans qualified or intended to be
qualified under Section 401(a) of the Code ("qualified retirement plans"), in
each case conducted throughout the United States of America and Canada.
 
"Computer Systems" means any computer systems used by or for the benefit of the
Transferred Business, and including (i) computer hardware and peripherals,
telecommunications equipment and infrastructure and any other information
technology related plant and equipment; and (ii) the documentation and data
entered into such computer systems.
 
"Contract" means any contract, agreement, contract right, license agreement,
franchise right or agreement, outstanding purchase or sale order, or binding
quotation or executory commitment, arrangement or understanding, whether written
or oral.
 
"Custodial Accounts" means the individual retirement accounts, qualified
retirement plans and other personal custodial accounts that are held by Seller
as custodian or administered by Seller in connection with the Transferred
Business and that are created pursuant to the Custodial Agreements.
 
"Custodial Agreements" means the following Contracts between Seller and its
customers, including all related forms, terms and conditions: (i) "Terms of
Sterling Trust Company Individual Retirement Custodial Account;" (ii) "Terms of
Sterling Trust Company SIMPLE Individual Retirement Custodial Account;" (iii)
"Custodial Account Agreement Without Investment Advice;" and (iv)
"Administrative Services Agreement for Qualified Plans."
 
"Custodial Assets" means all assets, tangible and intangible, held by Seller as
custodian on behalf of customers in connection with the Transferred Business.


 
- 2 -

--------------------------------------------------------------------------------

 


"Custodial Deposits" means all cash held by Seller as custodian on behalf of
customers in connection with the Transferred Business.
 
"Custodial File" means, for each Custodial Account, copies of the applicable
Custodial Agreement, as executed by the applicable customer, and all other
documents, files and other items related thereto required to be maintained by
the custodian pursuant to the Applicable Requirements.
 
"Custodial Rights" means all right, title and interest of Seller in and to (i)
the right to perform custodial services under the Custodial Agreements,
including the right to receive the fees and other income thereunder and the
right to be custodian of all Custodial Assets, (ii) the related custodial
obligations as specified in each Custodial Agreement, but excluding any
obligation that is a Retained Liability, (iii) the right of ownership,
possession, control and use of any and all Custodial Files pertaining to
performing custodial services as provided in the Custodial Agreements, and (iv)
all other rights, powers and privileges of Seller as the custodian under the
Custodial Agreements as expressly set forth therein or as deemed pursuant the
Applicable Requirements.
 
"Delinquent Payable" means any account payable that remains unpaid more than 30
days from its due date.
 
"Employee Benefit Plan" means with respect to any Person, each plan, fund,
program, agreement, arrangement or scheme, including each plan, fund, program,
agreement, arrangement or scheme maintained or required to be maintained under
Applicable Law that is at any time sponsored or maintained or required to be
sponsored or maintained by such Person or to which such Person makes or has
made, or has or has had an obligation to make, contributions providing for
employee benefits or for the remuneration, direct or indirect, of the employees,
former employees, directors, officers, consultants, independent contractors,
contingent workers or leased employees of such Person or the dependents of any
of them (whether written or oral), including: each deferred compensation, bonus,
incentive compensation, stock purchase, stock option and other equity
compensation plan; each "welfare" plan (within the meaning of Section 3(1) of
ERISA determined without regard to whether such plan is subject to ERISA); each
"pension" plan (within the meaning of Section 3(2) of ERISA, determined without
regard to whether such plan is subject to ERISA); and each severance, retention
or change of control plan or agreement, health, supplemental unemployment
benefit, hospitalization insurance, medical, dental, or life insurance,
disability insurance, legal services and each other employee benefit plan, fund,
program, agreement or arrangement.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.
 
"ERISA Affiliate" means any Person that, together with Seller, would be deemed a
"single employer" within the meaning of Section 414 of the Code.
 
"ERISA Affiliate Plan" means each Employee Benefit Plan sponsored or maintained
or required to be sponsored or maintained at any time by any ERISA Affiliate, or
to which such ERISA Affiliate makes or has made, or has or has had an obligation
to make, contributions or provide benefits at any time.


 
- 3 -

--------------------------------------------------------------------------------

 


"Expenses" means all expenses (including all fees and expenses of counsel,
accountants, investment bankers, experts and consultants to a party hereto and
its Affiliates) incurred in connection with or related to the authorization,
preparation, negotiation, execution and performance of this Agreement and the
other transactions contemplated hereby, including expenses related to the
solicitation of governmental approvals and required third party consents and all
other matters related to the other transactions contemplated hereby.
 
"Financing Documents" means the Credit Agreement and the agreements, documents,
schedules and other instruments to be delivered at the Closing pursuant thereto,
substantially in the forms attached as exhibits (or otherwise attached) to the
form of Credit Agreement attached hereto as Exhibit F or, if no such forms are
attached, in form and substance reasonably satisfactory to Buyers and Seller.
 
"GAAP" means generally accepted accounting principles as in effect in the United
States, consistently applied.
 
"Governmental Entity" means any U.S., foreign, federal, state, regional,
municipal or local governmental or administrative authority, including any
court, tribunal, agency, bureau, committee, board, commission or instrumentality
constituted or appointed by any such authority.
 
"Indebtedness" means any of the following: (i) any indebtedness for borrowed
money, whether current, short-term or long-term, secured or unsecured, including
all overdrafts and negative cash balances, (ii) any obligations evidenced by
bonds, debentures, notes or other similar instruments, (iii) any obligations to
pay the deferred purchase price of property or service not evidenced by trade
accounts payable, (iv) any obligations as lessee under capitalized leases in
accordance with GAAP, (v) any indebtedness created or arising under any
conditional sale or other title retention agreement with respect to acquired
property, (vi) any obligations, contingent or otherwise, under acceptance
credit, letters of credit or similar facilities, (vii) all off-balance sheet
financings, including synthetic leases and project financings, (viii) all
unearned income and all income recorded on the books and records for services
not yet rendered, (ix) all liability with respect to interest rate swaps,
collars, caps and similar hedging obligations, (x) any indebtedness or other
obligations (including any unpaid dividends, distributions or compensation) due
to Seller or any of its Affiliates, (xi) any guaranty of any of the foregoing,
and (xii) accrued and unpaid interest on, and prepayment premiums, penalties or
similar contractual charges arising as a result of the discharge of, any such
foregoing obligation.
 
"Intellectual Property"  means all intellectual property, including all patents
and patent applications and any reissues, revisions, extensions, divisions,
continuations, continuations-in-part and re-examinations thereof; statutory or
common law copyrights and any renewals thereof; trademarks, trade names, service
marks, and all goodwill associated therewith; domain names; all registrations
and applications for any of the foregoing; software; design rights; and trade
secrets and confidential business information (including all data and
information, know-how, ideas, developments, drawings, specifications, bills of
material, proprietary molds, methods, processes, techniques, formulae,
compositions, vendor lists, customer lists, pricing and cost information,
marketing information and plans, sales and promotional materials, and business
plans).



 
- 4 -

--------------------------------------------------------------------------------

 
 
 
"Knowledge of Seller" means all facts known by any of the officers or directors
of Seller who are listed on Schedule 1.1(a) after due inquiry of the reporting
persons listed on Schedule 1.1(a).
 
"Knowledge of Buyers" means all facts known by any of the officers or directors
of Buyers who are listed on Schedule 1.1(b) after due inquiry of the reporting
persons listed on Schedule 1.1(b).
 
"Leased Real Property" means the premises leased pursuant to the Real Property
Leases.
 
"Lien" means, with respect to any property or asset, any mortgages, deeds of
trust, liens (statutory or other), pledges, security interests, collateral
security arrangements, conditional and installment agreements, claims,
covenants, conditions, restrictions, reservations, options, rights of first
offer or refusal, charges, easements, rights-of-way, encroachments, third party
rights or other encumbrances or title imperfections or defects of any kind or
nature.  For the purposes of this Agreement, a Person shall be deemed to own a
property or asset that is subject to a Lien if it has acquired or holds such
property or asset subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such property or asset.
 
"Material Adverse Effect" means, with respect to any Person, any state of facts,
change, event, effect or occurrence that is or is reasonably likely to,
individually or in the aggregate with all other states of fact, changes, events,
effects or occurrences, (i) be materially adverse to the business, financial
condition, or results of operations, of such Person, together with all
subsidiaries of such Person, taken as a whole, or (ii) prevent or materially
delay the consummation of the transactions contemplated by this Agreement;
provided, however, that a Material Adverse Effect shall not include effects
resulting from (a) changes, effects, events, occurrences or circumstances that
generally affect the United States or the global economy or the industry in
which such Person operates, except to the extent such changes, effects, events,
occurrences or circumstances have a disproportionate impact on such Person
relative to other participants in the industries in which such Person operates,
(b) the execution, delivery or the announcement of this Agreement or the
announcement of the transactions contemplated hereby, (c) changes in GAAP,
except to the extent such changes have a disproportionate impact on such Person
relative to other participants in the industry in which such Person operates,
(d) changes in Applicable Law or interpretations thereof by a Governmental
Entity, (e) effects or events caused by or resulting from the taking of any
action required or permitted by this Agreement or approved in writing by the
Parties or (f) any outbreak or material escalation of hostilities in which the
United States is involved or any act of terrorism within the United States or
directed against its facilities or citizens wherever located (other than any
such outbreak, escalation or act that renders unusable any facility or property
of such Person); provided, further, that a Material Adverse Effect shall include
any Action instituted or commenced against Seller on or after the date hereof,
whether or not covered by insurance, in connection with the Transferred Business
that seeks or sought damages in excess of $3,000,000 or that is reasonably
likely to involve payment by Seller or its insurer of an amount in excess of
$3,000,000.
 
    "Material Contracts" means (i) those Contracts identified or required to be
identified in Section 4.14(a) of the Disclosure Schedule and (ii) those
Contracts that would be required to be




 
- 5 -

--------------------------------------------------------------------------------

 
 
identified in Section 4.14(a) of the Disclosure Schedule if they had been in
existence or entered into on or prior to the date hereof.
 
"Measurement Period" means the period beginning on the 31st calendar days
preceding the Closing Date and ending on the Business Day immediately preceding
the Closing Date.
 
"Net Working Capital" means the difference between (i) the aggregate amount of
the current assets of the type set forth on Schedule 3.5 and (ii) the aggregate
amount of the current liabilities of the type set forth on Schedule 3.5, as of
11:59 p.m., eastern standard time, on the day immediately preceding the Closing
Date, in each case to the extent such assets and liabilities constitute part of
the Purchased Assets or Assumed Liabilities, as the case may be.
 
"Non-Traditional Assets" mean assets other than publicly traded securities,
certificates of deposits, money market accounts or obligations of the United
States or any government sponsored agencies.
 
"Ordinary Course of Business" means the ordinary course of business consistent
with past custom and practice.
 
"Organizational Documents" means, with respect to any corporation, the articles
or certificate of incorporation, as applicable, and the bylaws or code of
regulations, as applicable, of such corporation; with respect to any limited
liability company, the articles of organization and the limited liability
company agreement or operating agreement, as applicable, of such limited
liability company.
 
"Permits" means all permits (including environmental, construction and operation
permits), notifications, licenses, franchises, certificates, approvals,
exemptions, classifications, registrations and other similar documents and
authorizations, and applications therefor issued by, or submitted to, any
Governmental Entity.
 
"Permitted Liens" means (i) Liens for Taxes not yet due and payable; (ii)
statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and repairmen incurred in the Ordinary Course of Business and not
yet delinquent; or (iii) Liens associated with original purchase price
conditional sales contracts and equipment leases with third parties entered into
in the Ordinary Course of Business.
 
"Person" means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Governmental Entity.
 
"Pre-Closing Tax Period" means any Tax period beginning prior to the Closing
Date and ending on or before the Closing Date and the portion of any Straddle
Tax Period beginning before the Closing Date and ending on the Closing Date.
 
"Post-Closing Tax Period" means any Tax period that begins after the Closing
Date and the portion of any Straddle Tax Period beginning after the Closing Date
and ending at the end of such Straddle Tax Period.  
 


 
- 6 -

--------------------------------------------------------------------------------

 


 
"QP Deposit Amount" means, with respect to any customer that is a party to a QP
Custodial Agreement, the dollar amount as of the Closing of all cash held by
Seller as custodian on behalf of such customer.
 
"QP Revenue Amount" means, with respect to any customer that is a party to a QP
Admin Services Agreement, the aggregate amount of revenue generated by Seller
during the year ended December 31, 2008 from such customer.
 
"Real Property Leases" means that certain Lease Agreement, dated July 1, 2006,
by and between Sterling Trust Company and WSW Bridgeview, L.P., and that
certain Lease Agreement, dated March 15, 2005, by and between Sterling Trust
Company and Swanson Realty, Ltd. as amended by the First Amendment to Lease
Agreement, dated April 1, 2007, by and between Sterling Trust Company and
Specialty Property, Ltd.
 
"Seller Benefit Plan" means each Employee Benefit Plan that is sponsored or
maintained or required to be sponsored or maintained at any time by Seller,
Parent or any of their Affiliates or to which Seller, Parent or any of their
Affiliates makes or has made, or has or has had an obligation to make,
contributions or provide benefits at any time and under which any current or
former employee, director, officer, consultant, independent contractor,
contingent worker or leased employee of Seller or a dependent of any of them is
or was entitled to any compensation or benefits as a result of service to Seller
or any ERISA Affiliate.
 
"Seller Financing" means the financing by Seller of a portion of the Purchase
Price pursuant to the Financing Documents.
 
"Seller Intellectual Property" means all Intellectual Property owned, used or
held for use in connection with the Transferred Business.
 
"Shrink Wrap Licenses" means standard "shrink wrap" or "point and click" type
licenses or Contracts relating to Software Programs used by the Transferred
Business.
 
"Software Programs" means all computer software programs, including all computer
security or programming software, in their current version, used by or for the
benefit of the Transferred Business.
 
"S.P.A.R.K. Representation" means the representations and warranties of Seller
and Parent set forth in the last sentence of Section 4.15(d), but only as they
relate to the S.P.A.R.K. computer system.
 
"Straddle Tax Period" means any Tax period that begins before the Closing Date
and ends after the Closing Date.

 
"Tax" and "Taxes" means all taxes, assessments, charges, duties, fees, levies or
other governmental charges (including interest, penalties or additions
associated therewith), including income, franchise, capital stock, real
property, personal property, tangible, withholding, employment, payroll, social
security, social contribution, unemployment compensation, disability, transfer,
sales, use, excise, gross receipts, value-added and all other taxes of any kind,
whether disputed or not, and any charges, interest or penalties imposed by any
Governmental
 

 
- 7 -

--------------------------------------------------------------------------------

 
 
 
Entity and including any obligation to indemnify or otherwise assume or succeed
to the Tax liability of any other Person.
 
"Tax Return" means any report, return, declaration claim for refund or other
information in connection with Taxes, including estimated returns, amended
returns and reports of every kind with respect to Taxes and including any
schedule or attachment thereto.
 
"Transfer Instructions" means the instructions set forth in Exhibit A hereto
detailing the procedures pursuant to which Seller shall effect the transfer of
the Custodial Assets, Custodial Rights, Custodial Files and other documents,
reports and files to Buyers.
 
ARTICLE II
PURCHASE AND SALE
 
2.1 Purchase and Sale of Assets.  Upon the terms and subject to the conditions
set forth in this Agreement, at the Closing Seller shall sell, assign, transfer
and deliver to the applicable Buyer designated by ETC all right, title and
interest of Seller in and to, and Buyers shall purchase, accept and receive, all
assets, properties and rights (contractual or otherwise) and business of every
kind and description, wherever located, personal or mixed, tangible or
intangible, owned, held or used by Seller as the same shall exist on the Closing
Date, including all of the assets shown on the Most Recent Balance Sheet and not
disposed of in the Ordinary Course of Business after the date thereof, and all
of the assets of Seller related principally to the Transferred Business acquired
by Seller on or after the date hereof, but excluding the Excluded Assets (all
such assets, properties and rights, excluding the Excluded Assets, collectively
referred to herein as the "Purchased Assets").  The Purchased Assets include:
 
(a) All equipment, Computer Systems (including the Sterling Processing and
Record Keeping ("S.P.A.R.K.") computer system), furniture, data and telephone
equipment supplies, and other tangible personal property of Seller, including
the personal property listed on Schedule 2.1(a) (other than any such listed
personal property disposed of in the Ordinary Course of Business);
 
(b) The Permits held by or issued to Seller that are listed on Schedule 2.1(b).
 
(c) All Seller Intellectual Property held by Seller, including all software and
source code related to the S.P.A.R.K. computer system and all other Seller
Intellectual Property listed on Schedule 2.1(c);
 
(d) All Custodial Rights and all other claims and rights under the Custodial
Agreements and under all other Contracts to which Seller is a party, including
the Real Property Leases and the Contracts listed on Schedule 2.1(d);
 
(e) All accounts receivable and notes receivable, deposits, prepaid expenses and
other miscellaneous tangible and intangible assets of Seller, including accounts
receivable listed on Section 4.20(a) of the Disclosure Schedule (subject to
changes therein since the date of the Most Recent Balance Sheet in the Ordinary
Course of Business);

 
 
- 8 -

--------------------------------------------------------------------------------

 
 
 
(f) All information, files, correspondence, records, data, plans, reports and
recorded knowledge of Seller, including all Custodial Files and other customer,
vendor, and price and mailing lists; and all other information and records
related to the operation and maintenance of the Transferred Business and/or the
Purchased Assets, in whatever media retained or stored, including computer
programs and disks;
 
(g) The bank accounts of Seller used for Customer Deposits, which are set forth
on Schedule 2.1(g) (the "Customer-Related Bank Accounts");
 
(h) The name "Sterling Trust Company" and any related or derivative trade names
or trade marks;
 
(i) All goodwill of Seller; and
 
(j) All other assets, properties and rights of Seller that are listed on
Schedule 2.1(j).
 
2.2 Excluded Assets.  Notwithstanding anything to the contrary set forth in this
Agreement, the Purchased Assets do not include the following assets, properties
and rights of Seller (collectively, the "Excluded Assets"):
 
(a) The tangible property and assets of Seller set forth on Schedule 2.2(a), and
all intangible assets, claims and rights of Seller that principally relate to
the Excluded Business, including (i) any accounts receivable, notes receivable,
deposits and prepaid expenses principally relating to the Excluded Business,
(ii) all goodwill associated with the Excluded Business, and (iii) all rights
under Contracts principally relating to the Excluded Business, including the
intangible assets listed on Schedule 2.2(a);
 
(b) Any cash or other assets held by Seller as custodian, trustee or otherwise
on behalf of customers of the Excluded Business;
 
(c) Any positive cash balances, cash equivalents (other than accounts
receivables) or marketable securities of Seller (which, for the avoidance of
doubt, does not include any Custodial Deposits);
 
(d) All ownership and other rights with respect to any Seller Benefit Plan;
 
(e) All Permits held by or issued to Seller that are not listed on Schedule
2.1(b);
 
(f) The charter documents, minute books, stock ledgers, accounting books and
records, Tax Returns, books of account and other constituent records relating to
the corporate organization of Seller;
 
(g) The rights that accrue to Parent and Seller under this Agreement;
 
(h) Any equity interests in any Person;
 
 
- 9 -

--------------------------------------------------------------------------------

 


 
(i) All causes of actions, judgments, claims or demands of whatever kind or
description that Seller has or may have against any Person;
 
(j) All bank accounts of Seller other than the Customer-Related Bank Accounts,
including the bank accounts set forth on Schedule 2.2(j);
 
(k) Any income Tax refunds that relate to Taxes incurred with respect to the
Purchased Assets and that are allocable to a Pre-Closing Tax Period;
 
(l) All assets of Seller related principally to the Excluded Business that are
acquired in the Ordinary Course of Business on or after the date hereof; and
 
(m) Those assets, properties and rights set forth on Schedule 2.2(m).
 
2.3 Assumption of Certain Liabilities.  
 
(a) At the Closing, Buyers shall only assume and agree to pay, discharge or
perform, as appropriate, the liabilities and obligations of Seller existing as
of the Closing Date (collectively, the "Assumed Liabilities") that:
 
(i) arise under the Contracts listed on Schedule 2.1(d) or under the Custodial
Agreements, but only to the extent (i) such liabilities and obligations relate
to Seller and the conduct of the Transferred Business, (ii) the rights
(including all Custodial Rights) under such Custodial Agreements and Contracts
are assigned to such Buyer (or such Buyer is provided the benefits thereof),
(iii) such liabilities and obligations arise and are first required to be
performed after the Closing or for which indemnification is required under
Section 8.3(e) and (iv) with respect to liabilities and obligations under the
terms of the Custodial Agreements, such liabilities and obligations are
explicitly set forth in a form of Custodial Agreement that has been made
available by Seller to Buyers prior to the Closing Date; or
 
(ii) constitute accounts payable or accrued expenses (or other current
liabilities) that are reflected on the Working Capital Statement as finally
determined pursuant to Section 3.5.
 
2.4 Liabilities Not Assumed.  
 
(a) With the exception of the Assumed Liabilities, Buyers shall not, by the
execution and performance of this Agreement, or otherwise, assume or otherwise
be responsible for any liability or obligation of Seller, Parent or any of3
their Affiliates, of any nature or kind, or claims of such liability or
obligation, matured or unmatured, liquidated or unliquidated, fixed or
contingent, or known or unknown, including any liability or obligation of
Seller, Parent or any of their Affiliates:
 
(i) Relating to, resulting from or arising out of (A) the operation or ownership
of the Transferred Business and the Purchased Assets on or prior to the Closing
Date, (B) the operation or ownership of the Excluded Business and the other
Excluded Assets, (C) without limiting the applicability of indemnification by
Buyers


 
- 10 -

--------------------------------------------------------------------------------

 
 
under Sections 8.3(d) or 8.3(e), any claim for fraud, recklessness, negligence,
breach of duty or other tortious act of Seller, whether or not covered by
insurance, (D) Seller's performance or failure to perform its obligations as
custodian under the Custodial Agreements or arising out of or in connection with
any violation by Seller of the Applicable Requirements, (E) any Action against
Seller that arose out of or relates to actions or omissions of Seller in its
capacity as custodian under the Custodial Agreements during the period Seller
acted as custodian, or (D) any former operation of Seller or Parent that has
been discontinued or disposed of prior to the Closing;
 
(ii) For any Indebtedness of Seller (unless specifically included in current
liabilities taken into account in the determination of Net Working Capital as
finally determined pursuant to Section 3.5);
 
(iii) For any Taxes (unless specifically included in current liabilities taken
into account in the determination of Net Working Capital as finally determined
pursuant to Section 3.5);
 
(iv) To any current or former shareholder, director, consultant, employee or
Affiliate of Seller or Parent;
 
(v) Relating to, resulting from or arising under any Seller Benefit Plan or
ERISA Affiliate Plan, including any severance, retention or termination
payments, any pension obligations and any COBRA obligations (whether or not
triggered by the transactions contemplated by this Agreement); and
 
(vi) Any fees and expenses of counsel, accountants, brokers, financial advisors
or other experts of Seller or Parent incurred in connection with the
negotiation, preparation and execution of this Agreement and the transactions
contemplated hereby.
 
All such liabilities and obligations other than the Assumed Liabilities are
referred to herein as the "Retained Liabilities."
 
(b) Seller shall pay or otherwise satisfy in full, promptly when due, all
Retained Liabilities.
 
(c) In the case of any Taxes with respect to the Purchased Assets that are
imposed on a periodic basis over a Straddle Tax Period, the portion of such Tax
that relates to the portion of the period up to and including the Closing Date
shall be deemed to be the amount of such Tax for the entire Straddle Tax Period
multiplied by a fraction the numerator of which is the number of days in the Tax
period ending on (and including) the Closing Date and the denominator of which
is the number of days in the entire Straddle Tax Period.
 
2.5 Certain Contracts.  Notwithstanding any other provision of this Agreement,
the consummation of the transactions contemplated by this Agreement shall not
constitute an assignment or an attempted assignment of any Contract if such
assignment or attempted assignment, without the consent or approval of another
party thereto, would constitute a breach or violation thereof.  If the
assignment by Seller to Buyers of any Contract, including the QP Admin Services
Agreement and any other Custodial Agreement, requires the consent or approval


 
- 11 -

--------------------------------------------------------------------------------

 


 
of a third party (a "Restricted Contract"), then such assignment shall be
subject to such consent or approval being obtained.  Subject to Section 6.7(a),
Seller shall use its commercially reasonable efforts to obtain the written
consent or approval to the assignment to Buyers of each Restricted Contract.  If
and to the extent that any such consent or approval is not obtained on or prior
to the Closing Date, subject to Section 6.7(a), (a) each Party agrees to
cooperate with the other Party to obtain such consent or approval until such
time as it shall have been obtained, (b) until such consent or approval is
obtained, the Parties agree to cooperate to provide Buyers the benefit under any
such Restricted Contract,  including by entering into any reasonable arrangement
(including subleasing or contracting if permitted) to provide the Parties the
economic and operational equivalent of obtaining such consents and approvals and
assigning such Restricted Contract, including enforcement for the benefit of
Buyers of all claims or rights arising thereunder, and the performance by Buyers
of the obligations thereunder on a prompt and punctual basis.

 
ARTICLE III
PURCHASE PRICE;
ADJUSTMENTS; ALLOCATIONS
 
3.1 Consideration.  Subject to the terms and conditions set forth in this
Agreement, in consideration for the sale by Seller of the Purchased Assets, ETC
or Texas Admin shall (a) assume and agree to perform and timely discharge the
Assumed Liabilities and (b) pay to Seller the aggregate amount of $61,200,000 as
adjusted pursuant to this Agreement (collectively, the "Purchase Price").  At
the Closing, Buyers shall (x) pay to Seller, by wire transfer of immediately
available funds to the account or accounts designated by Seller, an amount equal
to 25% of the Estimated Purchase Price (as defined and determined pursuant to
Section 3.4(a) hereof and as adjusted pursuant to Section 3.5(a) hereof) and (y)
deliver the Financing Documents to be delivered at the Closing in accordance
with the terms of the Credit Agreement, including a promissory note in original
principal amount of 75% of the Estimated Purchase Price.
 
3.2 Purchase Price Allocation.  The Purchase Price (and all other capitalized
costs) shall be allocated among the Purchased Assets and the Assumed Liabilities
in the manner set forth on Schedule 3.2 and in accordance with Code §1060 and
the Treasury regulations thereunder (and any similar provision of state, local
or foreign law, as appropriate).  Subject to the requirements of applicable Tax
law or election, all Tax Returns and reports filed by Buyers and Seller
(including, but not limited to Internal Revenue Service Form 8594) will be
prepared consistently with such allocation.
 
3.3 Allocation of Certain Items.  Notwithstanding anything herein to the
contrary, to the extent that a billing period for real estate taxes, personal
property taxes, utilities, water or sewer charges relating to the real property
leased pursuant to the Real Property Leases does not end on the Closing Date,
Buyers shall only be responsible for such charges, if any, under the Real
Property Leases for the days occurring after the Closing Date, and Seller shall
be responsible for all such charges with respect to the period up to and
including the Closing Date (to the extent such charges are not otherwise
reflected on the Working Capital Statement as finally determined pursuant to
Section 3.5).  Appropriate cash payments by Seller or Buyers, as the case may
require, shall be made hereunder from time to time as soon as practicable after
the
 

 
 
- 12 -

--------------------------------------------------------------------------------

 
 
facts giving rise to the obligation for such payments are known in the amounts
necessary to give effect to the allocations provided for in this Section 3.3.
 
3.4 Custodial Deposits Adjustment.
 
(a) At least two Business Days prior to the Closing Date, Seller shall deliver
to Buyers a certificate (the "Estimate Certificate") setting forth, with
supporting detail, Seller's good faith estimate of the average Business Day
daily amount of Custodial Deposits held by Seller during the Measurement Period
(the "Estimated Deposit Amount").  The "Estimated Purchase Price" shall be as
follows:
 
(i) If the Estimated Deposit Amount is greater than or equal to $300,000,000
(the "Deposit Benchmark"), then the Estimated Purchase Price shall be
$61,200,000.
 
(ii) If the Estimated Deposit Amount is less than the Deposit Benchmark, then
the Estimated Purchase Price shall be $61,200,000 reduced by an amount equal to
the product of (A) the difference of the Deposit Benchmark minus the Estimated
Deposit Amount and (B) 0.2075.
 
 
(b) Not later than thirty days after the Closing Date, Buyers will prepare and
deliver to Seller a statement (the "Final Statement") that sets forth in detail
Buyers' determination of the average daily aggregate amount of Custodial
Deposits held by Seller during the Measurement Period (the "Final Deposit
Amount").  The Final Statement as delivered by Buyers shall be final and binding
on the Parties unless, within 30 days after delivery thereof to Seller, Seller
gives notice to Buyers of its objections, if any, setting forth in reasonable
detail its basis for each objection.  If notice of objection is given, the
Parties shall consult with each other with respect to the objection.  If the
Parties are unable to reach agreement within 15 days after the notice of
objection has been given, the objection subject to such disagreement may be
submitted by either Party to the Chicago office of Grant Thornton LLP (or if
Grant Thornton LLP cannot or is unwilling to serve in such capacity, a
nationally recognized, independent public accounting firm selected by mutual
agreement of Seller and Buyers, or if they cannot agree, selected by mutual
agreement of the independent public accounting firms regularly used by Seller
and Buyers in the conduct of their respective businesses) (the "Deposits
Auditor").  The disagreement shall be determined by the Deposits Auditor on the
basis of such procedures as the Deposits Auditor, in its sole judgment, deems
applicable and appropriate, taking into account the nature of the issues, the
amount(s) in dispute, and the respective positions asserted by the Parties and
the terms of this Agreement.  The Deposits Auditor shall review the disputed
matters and as promptly as practicable deliver to Seller and Buyers a statement
in writing setting forth its determination as to the proper treatment of the
items as to which there was disagreement, and such determination shall be final
and binding upon the Parties to this Agreement.  It is the intention of the
foregoing, among other things, that the scope of the review by the Deposits
Auditor of any dispute between Buyers and Seller under this Section 3.4 be
limited solely to the objections of Seller set forth in its notice of objection
as provided in this Section 3.4(b), and such determination shall be within the
range of the amounts proposed by Buyers and Seller.  In the event that Seller
and Buyers submit any unresolved disputed issues to the Deposits Auditor, the
fees and expenses of the Deposits Auditor shall be borne by Seller and Buyers on
the basis of a
 
 
- 13 -

--------------------------------------------------------------------------------


 
 
determination by the Deposits Auditor as to whom (Buyers or Seller) was least
correct (in net dollar terms) in its determination of the disputed items.
 
(c) Using the Final Deposit Amount as finally determined in accordance with
Section 3.4(b), the Purchase Price shall be recalculated as follows (such
recalculated Purchase Price, the "True-up Purchase Price"):
 
(i) If the Final Deposit Amount is greater than or equal to the Deposit
Benchmark, then the True-up Purchase Price shall be $61,200,000.
 
(ii) If the Final Deposit Amount is less than the Deposit Benchmark, then the
True-up Purchase Price shall be $61,200,000 reduced by an amount equal to the
product of (A) the difference of the Deposit Benchmark minus the Final Deposit
Amount and (B) 0.2075.
 
(d) If the True-up Purchase Price is equal to the Estimated Purchase Price, no
further payments under this Section 3.4 are required.  If the True-up Purchase
Price is less than the Estimated Purchase Price, then Seller shall pay the
difference to Buyers by wire transfer of immediately available funds to an
account or accounts designated by ETC within five Business Days following the
determination of the final amounts pursuant to Section 3.4(b).  If the True-up
Purchase Price is greater than the Estimated Purchase Price, then Buyers shall
pay the difference to Seller by wire transfer of immediately available funds to
an account or accounts designated by Seller within five Business Days following
the determination of the final amounts pursuant to Section 3.4(b).  For the
avoidance of doubt, adjustments to the Purchase Price pursuant to this Section
3.4 shall affect the cash portion of the Purchase Price to be paid by Buyers and
shall not affect the amount of the Seller Financing.
 
3.5 Working Capital Adjustment.
 
(a) At least two Business Days prior to the Closing Date, Seller shall deliver
to Buyers a certificate substantially in the illustrative form attached hereto
as Exhibit B setting forth in detail its good faith estimate of the amount of
Net Working Capital (the "Estimated Net Working Capital Amount").
 
(i) If the Estimated Net Working Capital Amount is equal to $525,000 (the
"Working Capital Benchmark"), then there shall be no adjustment to the Estimated
Purchase Price.
 
(ii) If the Estimated Net Working Capital Amount is less than the Working
Capital Benchmark, then the Estimated Purchase Price shall be decreased by an
amount equal to such difference.
 
(iii) If the Estimated Net Working Capital Amount is greater than the Working
Capital Benchmark, then the Estimated Purchase Price shall be increased by an
amount equal to such difference.
 
(b) Buyers shall cause to be prepared in accordance with this Section 3.5 and
deliver to Seller as promptly as practicable and in any event within 60 days
after the Closing


 
- 14 -

--------------------------------------------------------------------------------

 


Date a statement of Net Working Capital (the "Working Capital Statement").  The
Working Capital Statement shall (x) be prepared in a manner consistent with the
accounting policies and procedures used in the preparation of the balance sheets
included in the Seller Financial Statements (provided that if any type of asset
or liability to be included in Net Working Capital has not been previously
accounted for in the preparation of the balance sheets included in the Seller
Financial Statements, then the Working Capital Statement shall be prepared in
accordance with GAAP with respect to such asset or liability), and (y) otherwise
prepared substantially in accordance with Exhibit B.  Seller and its
representatives shall be given access to those employees of Buyers responsible
for preparing (or who otherwise have knowledge regarding the contents of) the
Working Capital Statement and all books, records and other data of Buyers with
respect to Seller and necessary for the purpose of reviewing the Working Capital
Statement and the methodology used by Buyers in preparing the Working Capital
Statement, subject to customary third party access letters and indemnification
agreements.

 
(c) The Working Capital Statement as delivered by Buyers shall be final and
binding on the Parties to this Agreement unless, within 30 days after delivery
thereof to Seller, Seller gives notice to Buyers of its objections, if any,
setting forth in reasonable detail its basis for each objection.  If notice of
objection is given, the Parties shall consult with each other with respect to
the objection.  If the Parties are unable to reach agreement within 15 days
after the notice of objection has been given, the objection subject to such
disagreement may be submitted by either Party to the Chicago office of Grant
Thornton LLP (or if Grant Thornton LLP cannot or is unwilling to serve in such
capacity, a nationally recognized, independent public accounting firm selected
by mutual agreement of Seller and Buyers, or if they cannot agree, selected by
mutual agreement of the independent public accounting firms regularly used by
Seller and Buyers in the conduct of their respective businesses) (the "Working
Capital Auditor"), as experts and not arbitrators.   The disagreement shall be
determined by the Working Capital Auditor on the basis of such procedures as the
Working Capital Auditor, in its sole judgment, deems applicable and appropriate,
taking into account the nature of the issues, the amount(s) in dispute, and the
respective positions asserted by the Parties and the terms of this
Agreement.  The Working Capital Auditor shall review the disputed matters and as
promptly as practicable deliver to Seller and Buyers a statement in writing
setting forth its determination as to the proper treatment of the items as to
which there was disagreement, and such determination shall be final and binding
upon the Parties to this Agreement.  It is the intention of the foregoing, among
other things, that the scope of the review by the Working Capital Auditor of any
dispute between Buyers and Seller be limited solely to the objections of Seller
set forth in its notice of objection as provided in this Section 3.5(c), and
such determination shall be within the range of the amounts proposed by Buyers
and Seller.  In the event that Seller and Buyers submit any unresolved disputed
issues to the Working Capital Auditor, the fees and expenses of the Working
Capital Auditor shall be borne by Seller and Buyers on the basis of a
determination by the Working Capital Auditor as to whom (Buyers or Seller) was
least correct (in net dollar terms) in its determination of the disputed items.
 
(d) The Purchase Price shall be adjusted following the Closing as follows:
 
(i) If the amount of the Net Working Capital as finally determined in accordance
with Section 3.5(c) is equal to the Estimated Net Working Capital Amount, 


 
- 15 -

--------------------------------------------------------------------------------

 
 
                then there shall be no further adjustment to the Purchase Price
pursuant to this Section 3.5.

(ii) If the amount of the Net Working Capital as finally determined in
accordance with Section 3.5(c) is less than the Estimated Net Working Capital
Amount, then the Purchase Price shall be decreased by an amount equal to such
difference.
 
(iii) If the amount of the Net Working Capital as finally determined in
accordance with Section 3.5(c) is greater than the Estimated Net Working Capital
Amount, then the Purchase Price shall be increased by an amount equal to such
difference.

 
(e) Any decrease in the Purchase Price payable under Section 3.5(d)(ii) shall be
paid by Seller by wire transfer of immediately available funds to an account or
accounts designated by ETC within five Business Days following the determination
of the final amounts pursuant to Section 3.5(c).  Any increase in the Purchase
Price payable under Section 3.5(d)(iii) shall be paid by Buyers to Seller within
five Business Days following the determination of the final amounts pursuant to
Section 3.5(c) by wire transfer of immediately available funds to the account or
accounts designated by Seller.  For the avoidance of doubt, adjustments to the
Purchase Price pursuant to this Section 3.5 shall affect the cash portion of the
Purchase Price to be paid by Buyers and shall not affect the amount of the
Seller Financing.
 
3.6 Qualified Plan Consent Adjustment.  
 
(a) The Purchase Price shall be adjusted following the Closing as follows:
 
(i) If and to the extent any Qualified Plan Consents are not obtained on or
prior to the QP Consent Deadline as provided in Section 6.7(a), the Purchase
Price shall be decreased by an amount equal to the sum of the following with
respect to each customer from whom such Qualified Plan Consent was not
obtained:  (A) the product of the QP Deposit Amount, if any, with respect to
such customer multiplied by 0.2075, and (B) the product of the QP Revenue Amount
with respect to such customer multiplied by 0.2084.
 
(ii) If all Qualified Plan Consents have been obtained on or prior to the QP
Consent Deadline as provided in Section 6.7(a), then there shall be no further
adjustment to the Purchase Price pursuant to this Section 3.6.
 
(b) Any decrease in the Purchase Price payable under Section 3.6(a)(i) shall be
paid by Seller by wire transfer of immediately available funds to an account or
accounts designated by ETC within five Business Days following the QP Consent
Deadline.  For the avoidance of doubt, adjustments to the Purchase Price
pursuant to this Section 3.6 shall affect the cash portion of the Purchase Price
to be paid by Buyers and shall not affect the amount of the Seller Financing.
 


 
- 16 -

--------------------------------------------------------------------------------

 


 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
OF SELLER AND PARENT
 
Seller and Parent jointly and severally represent and warrant to Buyers that the
statements contained in this Article IV are true, correct and complete, subject
to the qualifications and exceptions set forth in the disclosure schedule
delivered by Seller and Parent to Buyers and dated the date hereof (the
"Disclosure Schedule"), which is arranged in Sections corresponding to the
numbered and lettered Sections in this Article IV.  The specification of any
dollar amount in any representation or warranty contained in this Article IV is
not intended to imply that such amount, or higher or lower amounts, are or are
not material for purposes of this Agreement, and no Party shall use the fact of
the setting forth of any such amount in any dispute or controversy between or
among the Parties as to whether any obligation, item or matter not described
herein or included in the Disclosure Schedule is or is not material for purposes
of this Agreement.  Any fact or item which is disclosed on any section of the
Disclosure Schedule in such a way as to make its relevance to a representation
or representations made elsewhere in this Agreement or to the information called
for by another section of the Disclosure Schedule to this Agreement reasonably
apparent (without independent knowledge on the part of Buyers of the facts so
disclosed) shall be deemed to be an exception to such representation or
representations or to be disclosed on such other section of the Disclosure
Schedule, as the case may be, notwithstanding the omission of a reference or
cross-reference thereto.  
 
4.1 Organization.  Seller and Parent are corporations duly organized, validly
existing and in good standing under the laws of the jurisdiction in which they
were formed and have all requisite power and authority (corporate and other) to
own, lease and operate their respective properties and to carry on their
respective businesses as now being conducted.   Seller is duly qualified to do
business and is in good standing in each jurisdiction listed in Section 4.1 of
the Disclosure Schedule, is not qualified to do business in any other
jurisdiction and neither the nature of the business conducted by it nor the
property it owns, leases or operates requires it to qualify to do business as a
foreign corporation in any other jurisdiction, except where the failure to be so
qualified would not, individually or in the aggregate, have a Material Adverse
Effect with respect to Seller.  Seller is not in default in the performance,
observance or fulfillment of any provision of its Organizational
Documents.  Seller has heretofore furnished to Buyers a complete and correct
copy of its Organizational Documents.
 
4.2 Authorization.  Seller and Parent have full power and authority to execute
and deliver this Agreement and any other certificate, agreement, document or
other instrument to be executed and delivered by them in connection with the
transactions contemplated by this Agreement (collectively, the "Seller Ancillary
Documents") and to perform their respective obligations under this Agreement and
the applicable Seller Ancillary Documents and to consummate the transactions
contemplated by this Agreement and the Seller Ancillary Documents.  The
execution and delivery of this Agreement and the Seller Ancillary Documents by
Seller and Parent, the performance by Seller and Parent of their respective
obligations under this Agreement and the Seller Ancillary Documents, and the
consummation of the transactions provided for in this Agreement and the Seller
Ancillary Documents have been duly and validly authorized by all necessary
action on the part of Seller and Parent.  Without limiting the generality of the
foregoing, the board of directors of Parent and Seller have each unanimously


 
- 17 -

--------------------------------------------------------------------------------

 

approved and adopted this Agreement and the transactions contemplated hereby in
accordance with the provisions of the Colorado Business Corporation Act or the
Texas Business Corporation Act, as applicable, and their respective
organizational documents.  This Agreement has been duly executed and delivered
by Seller and Parent, and constitutes the valid and binding obligation of Seller
and Parent, enforceable against Seller and Parent in accordance with its terms
(except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally).  The Seller Ancillary Documents to which Seller
and/or Parent is a party, when duly executed by Seller and/or Parent, will
constitute the valid and binding obligations of Seller and/or Parent enforceable
against Seller and/or Parent in accordance with their respective terms (except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally).  Neither the execution and delivery of this
Agreement or the Seller Ancillary Documents, nor the consummation by Seller or
Parent of the transactions contemplated hereby or thereby, requires or will
require the approval of the shareholders of Parent.
 
4.3 Ownership of Seller; No Subsidiaries.  Parent indirectly owns beneficially
all of the issued and outstanding capital stock of Seller.  There are no
outstanding subscriptions, options, warrants, puts, calls, agreements,
understandings, claims, phantom share units or other commitments or rights of
any type relating to the issuance, sale or transfer of any securities of Seller,
nor are there outstanding any securities that are convertible into or
exchangeable for any such securities, and Seller does not have any obligation of
any kind to issue any additional securities or to pay for any of its securities
or of any predecessor.  There are no voting trusts, proxies or other agreements
or understandings with respect to the capital stock or equity interests of
Seller.  There are no accrued but unpaid dividends or distributions on any
shares of capital stock of Seller.  Seller does not have any subsidiaries, and
does not hold any direct or indirect beneficial interest in any other Person.
 
4.4 Absence of Restrictions and Conflicts.  
 
(a) Neither the execution and delivery of this Agreement or the Seller Ancillary
Documents, nor the consummation by Seller or Parent of the transactions
contemplated hereby or thereby, nor compliance by Seller or Parent with any of
the provisions hereof or thereof, will (i) conflict with or result in a breach
of any provision of the Organizational Documents of Seller or Parent,
(ii) conflict with, constitute or result in a breach of any term, condition or
provision of, or constitute a default under, result in or give rise to any right
of termination, cancellation or acceleration with respect to, or result in the
creation or imposition of any Lien upon any of the Purchased Assets pursuant to,
or require any notice or consent under, any Material Contract, or any other
note, bond, mortgage, indenture or other instrument (but understanding that the
Custodial Agreements are not covered by this Section 4.4(a)) to which Seller or
Parent is a party that is material to the Transferred Business or (iii) subject
to receipt of the requisite approvals referred to in Section 4.4(b), violate any
Applicable Law.
 
(b) Other than approvals and consents required to be obtained from the Texas
Department of Banking (the "TDOB") as set forth on Section 4.4(b) of the
Disclosure Schedule, no notice to, filing with, authorization of, exemption by
or consent of any Government Entity is


 
- 18 -

--------------------------------------------------------------------------------

 


necessary for the consummation by Seller or Parent of the transactions
contemplated by this Agreement and the Seller Ancillary Documents.
 
4.5 Seller Financial Statements; Solvency.
 
(a) Seller has furnished to Buyers an audited balance sheet and statement of
income of Seller as of and for each of the years ended on December 31, 2006 and
2007, an unaudited balance sheet and statement of income of Seller as of and for
the year ended December 31, 2008, and an unaudited balance sheet and statement
of income of Seller as of and for the two-month period ended February 28, 2009
(collectively, the "Seller Financial Statements").  The Seller Financial
Statements (i) have been prepared from and are in accordance with the books and
records of Seller, (ii) have been prepared in conformity with GAAP (except for
the absence of footnotes), (iii) are true, correct and complete, and (iv) fairly
present in all material respects the financial condition of Seller as of the
dates stated and the related results of Seller's operations and changes in cash
flows for the respective periods then ended.
 
4.6 Undisclosed Liabilities.  Seller does not have any liability or obligation
of any nature, whether known or unknown, absolute, accrued, contingent or
otherwise and whether due or to become due, except (a) as and to the extent
disclosed or reserved against on the most recent balance sheet included in the
Seller Financial Statements (the "Most Recent Balance Sheet"), (b) those
provided in any Contract that constitutes a part of the Purchased Assets or the
Excluded Assets, and (c) current liabilities incurred after the date of the Most
Recent Balance Sheet in the Ordinary Course of Business.
 
4.7 Absence of Certain Changes.  Since December 31, 2008, there has not been:
 
(a) Any occurrence, circumstance or combination thereof that reasonably could be
expected to result in a Material Adverse Effect with respect to Seller;
 
(b) Any increase in amounts payable by Seller as salary, bonus or severance to
or for the benefit of, or committed to be paid by Seller to or for the benefit
of, any director, officer, consultant, agent or employee of Seller whose total
annual compensation exceeds $50,000 or any relatives of such person, or, since
December 31, 2008 through the date hereof, other than in the Ordinary Course of
Business, any increase in any benefits granted or provided for under any stock
option, phantom stock, profit-sharing, pension, retirement, deferred
compensation, group health, insurance, or other Seller Benefit Plan, payment or
arrangement made to, with or for the benefit of any director, officer,
consultant, agent or employee of Seller;
 


 
- 19 -

--------------------------------------------------------------------------------

 
 
(c) Any material transaction entered into or carried out by Seller other than in
the Ordinary Course of Business;
 
(d) Any borrowing or agreement to incur Indebtedness by Seller, any incurring by
Seller of any other obligation or liability (contingent or otherwise), except
liabilities incurred in the Ordinary Course of Business, or any endorsement,
assumption or guarantee of payment or performance of any loan or obligation of
any other Person by Seller;
 
(e) Any material change in Seller's method of doing business or any change in
Seller's accounting principles or practices or its methods of application of
such principles or practices;
 
(f) Any Lien other than Permitted Liens imposed or agreed to be imposed on or
with respect to the Purchased Assets;
 
(g) Any sale, lease or other disposition of, or any agreement to sell, lease or
otherwise dispose of any of the Purchased Assets except in the Ordinary Course
of Business;
 
(h) Any purchase or disposal of or any agreement to purchase or to dispose of
fixed assets for an amount in excess of $15,000 for any one purchase or disposal
or $25,000 for all such purchases and disposals made by Seller or any lease or
any agreement to lease, as lessee, any capital assets with payments over the
term thereof to be made by Seller exceeding an aggregate of $25,000;
 
(i) Any loan or advance (other than trade credit extended to customers of the
Transferred Business in the Ordinary Course of Business not exceeding $5,000, in
the aggregate, to any customer) made by Seller to any Person;
 
(j) Any modification, waiver, change, amendment, release, rescission or
termination of, or accord and satisfaction with respect to, any term, condition
or provision of any Material Contract, other than any satisfaction by
performance in accordance with the terms thereof in the Ordinary Course of
Business; or
 
(k) Any labor dispute or disturbance materially and adversely affecting the
business operations, prospects or condition (financial or otherwise) of Seller,
including the filing of any petition or charge of unfair labor practice with any
Governmental Entity, efforts to effect a union representation election, actual
or threatened employee strike, work stoppage or slowdown.
 
4.8 Litigation.  There is not, as of the date hereof, any suit, claim, action,
litigation, arbitration, proceeding, consent order, investigation or hearing
(each, an "Action") pending, instituted, commenced or, to the Knowledge of
Seller, threatened against Seller, whether or not covered by insurance, in
connection with the Transferred Business that seeks damages in excess of $15,000
or that is reasonably likely to involve payment by Seller or its insurer of an
amount in excess of $15,000.  As of the date hereof, in the past five years,
there has not been any Action against Seller, whether or not covered by
insurance, in connection with the Transferred Business that required the payment
by Seller or its insurer of an amount in excess of $15,000.  To the Knowledge of
Seller, there is no basis for any claim to be asserted against Seller, Parent or
any
 


 
- 20 -

--------------------------------------------------------------------------------

 


of their Affiliates involving the Transferred Business or affecting the
Purchased Assets that is reasonably likely to result in an award of damages in
excess of $15,000 or involving payment by Seller or its insurer of an amount in
excess of $15,000.  Neither Seller, Parent nor any of their Affiliates has any
material workers' compensation claims or liabilities pending or threatened with
respect to the operations of the Transferred Business.  Neither Seller nor any
of the Purchased Assets or the Transferred Business is subject to any order,
writ, injunction or decree involving, affecting, relating to or arising out of
the Transferred Business or the Purchased Assets.  Section 4.8 of the Disclosure
Schedule contains a true and complete list of all causes of action, judgments,
claims or demands of whatever kind or description that Seller has during the
past three years filed with any court, arbitrator or other tribunal or has
threatened in writing to file with any court, arbitrator or other tribunal
against any Person other than any such cause of action, judgment, claim or
demand filed or threatened to be filed by Seller as custodian for the benefit of
a customer of Seller.

 
4.9 Compliance with Law; Permits.
 
(a) Seller is, and has been at all times during the past five years, in
compliance in all material respects with all Applicable Law.  Seller has not
been charged in writing with and, to the Knowledge of Seller, is not now under
investigation with respect to, a violation of any such Applicable Law.  To the
Knowledge of Seller, Seller is not a party to or bound by any order, judgment,
decree or award of any Governmental Entity.  Seller has filed all reports and
has all Permits required to be filed with any Governmental Entity, except where
a failure to complete such filing would not result in a Material Adverse Effect
with respect to Seller.  It is the intent of the Parties that compliance with
Applicable Laws relating to Taxes and ERISA are addressed by the
representations, warranties and covenants of the Parties set forth in the
sections of this Agreement specifically referencing such compliance and not by
this Section 4.9.
 
(b) Section 4.9(b) of the Disclosure Schedule contains a true and complete list
of all Permits held by Seller in connection with the Transferred Business (the
"Seller Permits"). The Seller Permits constitute all Permits necessary to own,
lease and operate the Purchased Assets and to carry on the Transferred Business
as it is now being conducted by Seller.  To the extent required to conduct the
Transferred Business, Seller is approved by the TDOB.
 
4.10 Employee Benefit Plans.
 
(a) Section 4.10(a) of the Disclosure Schedule contains a true and complete list
of each Seller Benefit Plan currently maintained by Seller or for which Seller
has any liability that has not been satisfied in full, indicating any special
Tax status enjoyed by such plan.  Section 4.10(a) of the Disclosure Schedule
specifically identifies each Seller Benefit Plan that is wholly or partially
self-insured by Seller.
 
(b) The files and records of Seller accurately reflect Seller's employees'
employment histories, including their hours of service.
 
(c) No Seller Benefit Plan or ERISA Affiliate Plan is or was subject to Title IV
of ERISA or Section 412 of the Code, nor is any Seller Benefit Plan or ERISA
Affiliate Plan
 


 
- 21 -

--------------------------------------------------------------------------------

 
 
a "multiemployer pension plan," as defined in Section 3(37) of ERISA, or subject
to Section 302 of ERISA.  Neither Seller nor any ERISA Affiliate has incurred,
and no facts exist that reasonably could be expected to result in, liability to
Seller or such ERISA Affiliate as a result of a termination, withdrawal or
funding waiver with respect to an ERISA Affiliate Plan or Seller Benefit Plan.
 
(d) No facts exist that reasonably could be expected to result in any liability
to Buyers with respect to any Seller Benefit Plan or any ERISA Affiliate Plan,
including any liability, Tax, penalty or fee under ERISA, the Code or any
Applicable Law.

(e) No fact or circumstance exists that could adversely affect the tax-exempt
status of a Seller Benefit Plan that is intended to be tax-exempt.  Further,
each Seller Benefit Plan intended to be "qualified" within the meaning of
Section 401(a) of the Code and the trusts maintained thereunder that are
intended to be exempt from Taxation under Section 501(a) of the Code has
received a current favorable determination or other letter indicating that it is
so qualified and has been so qualified during the period from its adoption to
date.
 
(f) Seller does not maintain, contribute to, or provide for any benefits of any
kind whatsoever (other than under Section 4980B of the Code or a plan qualified
under Section 401(a) of the Code) to any current or future retiree or former
employee of Seller.
 
(g) Seller has delivered to Buyers with respect to each Seller Benefit Plan
correct and complete copies of all current summary plan descriptions and the
most recent Internal Revenue Service determination letter, where applicable.
 
(h) All contributions required to be made to any Seller Benefit Plan by
Applicable Law or by any plan document or other contractual undertaking, and all
premiums due or payable with respect to insurance policies funding any Seller
Benefit Plan, for any period through the date hereof, have been timely made or
paid in full or, to the extent not required to be made or paid on or before the
date hereof, have been or will be fully reflected in the Seller Financial
Statements.
 
4.11 Taxes.  
 
(a) Seller has duly filed all Tax Returns (including those filed on a
consolidated, combined or unitary basis) required to have been filed by Seller
prior to the Closing Date.  All of the Tax Returns filed by Seller are true,
correct and complete in all material respects, and all Taxes required to be paid
in respect of the periods covered by such Tax Returns or otherwise due to any
federal, state, foreign, local or other Governmental Entity (whether or not
shown on any Tax Return) have been paid.  The unpaid Taxes of Seller do not, as
of the Closing Date, exceed the reserve for Tax liability (as distinguished from
any reserve for deferred Taxes established to reflect timing differences between
book and Tax income) set forth on the face of the Most Recent Balance
Sheet.  Seller does not have any liability for any Taxes in excess of the
amounts so paid or reserves so established and Seller is not delinquent in the
payment of any Tax, assessment or governmental charge.  No deficiencies for any
Tax, assessment or governmental charge have been proposed in writing, asserted
or assessed
 


 
- 22 -

--------------------------------------------------------------------------------

 
 
 
(tentatively or definitely), in each case, by any Governmental Entity, against
Seller for which there are not adequate reserves.
 
(b) There is no material dispute or claim concerning any Tax liability of Seller
either (i) claimed or raised by any Government Entity in writing or (ii) as to
which Seller or any director or officer of Seller has knowledge based upon
personal contact with any agent of such Government Entity.  There are no Liens
with respect to Taxes upon any of the properties or assets, real or personal,
tangible or intangible of Seller (other than Liens for Taxes not yet due).
 
(c) Seller has withheld and paid all Taxes required to have been withheld and
paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder or other third party.
 
(d) Seller is not obligated by any contract, agreement or other arrangement to
indemnify any other Person with respect to Taxes.
 
(e) Seller is not a party to any agreement, arrangement or plan that has
resulted or could result in the payment of any amount that will not be fully
deductible under Code Section 162(m) (or any corresponding provision of state,
local or foreign Tax law).
 
4.12 Real Property.  Seller does not currently own, nor for the past three years
has Seller owned, any real property.  During the past three years, Seller has
not leased or operated any real property other than the Leased Real Property.
The Leased Real Property constitutes the only real property used by Seller in
the conduct and operation of the Transferred Business.  Seller has not subleased
or assigned to any Person the right to lease or occupy the Leased Real
Property.  
 
4.13 Title and Condition of Assets.  Seller has good and valid title to or a
valid leasehold interest in all of the Purchased Assets, free and clear of all
Liens other than the Permitted Liens.  The Purchased Assets are in good
condition and repair (subject to normal wear and tear consistent with the age of
the assets and properties) and, other than the Excluded Assets, constitute all
of the assets and property now used in the conduct of the Transferred Business
as presently conducted.  The property and assets set forth on Schedule 2.2(a)
and the computer hardware and software listed under the heading "Computer
Software Systems" on Schedule 2.2(m) are (a) principally related to the Excluded
Business, (b) used principally by employees to be retained by Seller in
connection with the Excluded Business, and/or (c) not currently being used in
any substantial respect in connection with the Transferred Business.  No
financing statement with respect to the Purchased Assets under the Uniform
Commercial Code or similar Applicable Law naming Seller or any of Seller's
predecessors as debtor or borrower is on file in any jurisdiction in which
Seller does business, and Seller is not a party to or bound under any agreement
or legal obligation authorizing any party to file any such financing statement.
 
4.14 Material Contracts.
 
(a) Section 4.14(a) of the Disclosure Schedule sets forth, as of the date
hereof,  a true, correct and complete list of all Contracts, excluding all
Custodial Agreements, to which Seller or any of its Affiliates is party in
connection with or relating to the Transferred Business or the Purchased Assets
and which fall within any of the following categories:
 
 


 
- 23 -

--------------------------------------------------------------------------------

 
 
(i) Contracts that require payment by any party thereto in excess of $5,000 in
any twelve-month period;
 
(ii) all, bonds, indentures, mortgages, promissory notes, loan agreements,
guarantees, letters of credit or other Contracts, instruments or commitments
evidencing any Indebtedness of Seller or providing for the creation of or
granting any Person any Lien upon all or any part of the Purchased Assets;
 
(iii) all leases (as lessor or lessee) of any property or assets (whether real,
personal or mixed, tangible or intangible) that require payment by any party
thereto in excess of $5,000;
 
(iv) Contracts that, after the Closing, would have the effect of limiting the
freedom of any Buyer directly or indirectly, to compete in any line of business
in any geographic area or to hire any individual or group of individuals,
including any Contracts with agents, distributors, sales representatives or
referral sources granting any exclusive rights;
 
(v) joint venture, partnership, operating and similar Contracts;
 
(vi) all franchising (as franchisor or franchisee) Contracts;
 
(vii) any Contract for capital expenditures or the acquisition or construction
of fixed assets;
 
(viii) any Contract that provides for an increased payment or benefit, or
accelerated vesting of rights, upon the execution of this Agreement or in
connection with the transactions contemplated hereby;
 
(ix) any Contract granting to any Person an option or a first refusal, first
offer or similar preferential right to purchase or acquire any Purchased Asset;
 
(x) any Contract with any agent, distributor, sales representative or referral
source for customers of the Transferred Business, including any Material
Referral Sources;
 
(xi) any Contract providing for the indemnification or holding harmless of any
officer, director, employee of Seller or any other Person;
 
(xii) any Contract providing for "earn-outs" or other contingent payments;
 
(xiii) any Contract with or for the benefit of any Affiliate of Seller;
 
(xiv) any Contract that contains minimum purchase conditions or requirements or
other terms that restrict or limit the purchasing rights of Seller;
 
 


 
- 24 -

--------------------------------------------------------------------------------

 


(xv) any other Contracts not called for above that is material to Seller or the
Transferred Business.
 
(b) Each Material Contract to which Seller is a party or by which Seller or any
Purchased Assets is bound is legal, valid, binding and enforceable in accordance
with its respective terms with respect to Seller and, to the Knowledge of
Seller, each other party thereto.  There are no existing material defaults or
breaches of Seller under any Material Contract (or events or conditions which,
with notice or lapse of time or both would constitute a default or breach) on
the part of Seller and, to the Knowledge of Seller, there are no existing
material defaults or breaches (or events or conditions which, with any notice or
lapse of time or both, would constitute a default or breach) with respect to any
other party to any Material Contract.  Seller has not engaged any subservicers,
subcontractors or other agents to perform any of Seller's duties under any
Material Contract.  Seller is not participating in any discussions or
negotiations regarding modification of or amendment to any such Contract or
entry in any new Material Contract relating the Transferred Business.  Section
4.14(a) of the Disclosure Schedule identifies with an asterisk each Material
Contract set forth therein that requires the consent of or notice to any other
party to avoid any breach, default or violation thereof in connection with the
transactions contemplated hereby, including the assignment of such Material
Contract to Buyers, if applicable.  Seller has made available to Buyers true,
correct and complete copies of each of the Contracts listed in Schedule 2.1(d)
or Section 4.14(a) of the Disclosure Schedule.
 
4.15 Intellectual Property.
 
(a) Section 4.15(a) of the Disclosure Schedule sets forth all registered and
applied for Intellectual Property owned by Seller and all material licenses,
sublicenses, support agreements, assignments and other Contracts under which
Seller is either a licensor, licensee, developer, reseller, assignor or assignee
of any Intellectual Property.  Seller owns or has a valid right to use all
Seller Intellectual Property, and the consummation of the transactions
contemplated by this Agreement shall not alter or impair such rights.
 
(b) The operation of the Transferred Business has not in the past, and does not
currently, infringe upon, violate or misappropriate any Intellectual Property of
any third party, and Seller has not received notice of any threatened claims
alleging any of the foregoing, nor is Seller aware of any facts that would
support a claim of the foregoing, including any claim that Seller must license
or refrain from using any Intellectual Property of a third party.  Seller has
taken all reasonable to steps preserve and maintain the Seller Intellectual
Property owned by Seller.  To the Knowledge of Seller, no third party is
infringing any Seller Intellectual Property owned by Seller.
 
(c) The execution, delivery and performance of this Agreement and the
transactions contemplated hereby do not and will not (i) breach, violate,
conflict with or constitute a default or violation of, or require any payment
under, any license agreement (excluding any Shrink Wrap License) or any other
agreement relating to any use of or support or maintenance of any Seller
Intellectual Property, other than recurring license or support fees as set forth
in Section 4.15(a) of the Disclosure Schedule or (ii) give rise to a right of
forfeiture or termination of any right to use any Seller Intellectual Property
or in any way impair the right of Buyers to use, sell, offer to sell, license or
dispose of, or to bring any action for the infringement
 


 
- 25 -

--------------------------------------------------------------------------------

 

of, any Seller Intellectual Property. Seller has performed (or will perform) all
obligations imposed upon it thereunder that are required to be performed by it
on or prior to the Closing Date, and neither Seller nor, to the Knowledge of
Seller, any other party thereto, is in breach of or default thereunder, nor is
there any event that, with notice or lapse of time or both, would constitute a
default thereunder.  All of the licenses, assignments and other agreements
listed in Section 4.15(a) of the Disclosure Schedule are valid and enforceable
against the parties thereto in accordance with their respective terms, and will
continue to be so on the same terms immediately following the Closing and no
permission or consent from any Person to assign or transfer such agreements is
required to consummate this transaction.
 
(d) Seller has disclosed to Buyers: (i) all of the Computer Systems and all
agreements and arrangements relating to the Computer Systems; and (ii) all of
the Software Programs (excluding any Software Program licensed under a Shrink
Wrap License) and any related documentation or integrated products or upgrade
services included in the Seller Intellectual Property, all of which Computer
Systems and Software Programs are set forth on Section 4.15(d) of the Disclosure
Schedule.  True and complete copies of all documentation relating to the
Computer Systems and the Software Programs (excluding any Software Program
licensed under a Shrink Wrap License) have been previously provided to
Buyers.  Seller has full right and authority to use the Computer Systems and the
Software Programs, and all such use is within the scope of such right and
authority.  The Computer Systems and the Software Programs:  (x) comprise all
the hardware, software and other equipment necessary to conduct the Transferred
Business as it is currently being conducted by Seller, including for the
processing and other functions required to be performed for the purposes of
operating the Transferred Business, and (y) are in satisfactory working order
and are fit for the purpose for which they are being used consistent with the
use by Seller of such Computer Systems and Software Programs.
 
(e) Seller does not have any obligation to compensate any employee or other
Person for the development, use, sale or exploitation of any Computer Systems
owned by Seller.
 
4.16 Labor and Employment Matters.
 
(a) There is no labor strike, dispute, slowdown or stoppage pending or, to the
Knowledge of Seller, threatened against Seller, and Seller has not experienced
any labor strike, dispute, slowdown or stoppage, unfair labor practice charge,
union organizing campaign or other labor difficulty involving its employees.  To
the Knowledge of Seller, there are not any current or threatened attempts to
organize or establish any labor union or employee association to represent any
employees of Seller.
 
(b) To the Knowledge of Seller, no employee of Seller has stated his or her plan
to terminate his or her employment with Seller.  As of the date hereof, there is
no pending Action relating to the employment, termination of employment,
compensation or employee benefits of any current or former employees of Seller,
nor, to the Knowledge of Seller, is any such Action threatened.
 
(c) All individuals performing services for Seller (including sales
representatives) are employees of Seller and are not classified as independent
contractors.  To the
 
 
- 26 -

--------------------------------------------------------------------------------

 
 
 
Knowledge of Seller, none of Seller's employees is subject to any stay
agreement, retention agreement or any agreement that limits his or her ability
to perform his or her duties for Seller.

 
(d) Since January 1, 2000, Seller has not taken any action that would constitute
a "plant closing" or "mass layoff" within the meaning of the Worker Adjustment
and Retraining Notification Act ("WARN") or issued any notification of a plant
closing or mass layoff a such business required by WARN.
 
4.17 Officers and Employees.  Section 4.17 of the Disclosure Schedule contains a
true and complete list, as of the date hereof, of all of the officers and
employees (whether full-time, part-time or otherwise) and independent
contractors of Seller.  Section 4.17 of the Disclosure Schedule sets forth each
such person's annual salary or annual hourly wages, annual consulting or other
independent contractor fees, position, status, length of service and perquisites
provided to each of them, respectively, together with an appropriate notation
next to the name of any officer or other employee on such list (a) who is
subject to any written employment agreement or any other written term sheet or
other document describing the terms or conditions of employment of such employee
or of the rendering of services by such independent contractor or (b) who is to
be retained by Seller in connection with the Excluded Business.  Seller has made
available to Buyers true, correct and complete copies of each employment
agreement, term sheet or other document listed or referenced in Section 4.17 of
the Disclosure Schedule.   Seller is not a party to or bound by any contracts,
consulting agreements or termination or severance agreements in respect to any
officer, employee or former employee, consultant or independent contractor of
Seller.  All officers and employees of Seller are active on the date hereof.  
 
4.18 Vendors and Referral Sources.
 
(a) No vendor of Seller has, with respect to the Transferred Business, notified
Seller in writing that it shall stop, or decrease the rate of, or substantially
increase its fees for, supplying products or services, as applicable, either
prior to, or following the Closing.
 
(b) Section 4.18(b) of the Disclosure Schedule sets forth a list of each
referral source who referred more than 50 Custodial Accounts to Seller during
the period commencing January 1, 2008 and ending December 31, 2008 (each a
"Material Referral Source" and collectively, "Material Referral Sources"),
together with the number of new Custodial Accounts referred by each Material
Referral Source per month during such period.  Seller is not engaged in any
material dispute with any Material Referral Source and, to the Knowledge of
Seller, no Material Referral Source intends to terminate, limit or reduce its
business relations with Seller.
 
4.19 Custodial Accounts.
 
(a) Each Custodial Agreement is on one of Seller's forms (that are identified in
the definition of "Custodial Agreement" that is set forth in Article I of this
Agreement) and does not deviate from such form in any material respect.  Seller
has made available to Buyers copies of all such forms.   Since December 31, 2008
and except as provided in Section 4.19(d), (e) and (f) hereof, there has not
been any modification, change, or amendment to any form of Custodial
Agreement.  The Custodial Agreements constitute all of the agreements, forms and
other Contracts between Seller and its customers that relate to the Transferred
Business and set


 
- 27 -

--------------------------------------------------------------------------------

 

forth all of the provisions with respect to fees and other income between Seller
and the customers of the Transferred Business as well as all of the other terms
and conditions of Seller's rights and obligations relating to the servicing of
the Custodial Accounts.  Except as set forth in the Custodial Agreements, Seller
has not made any warranties or guaranties as to the services it provides or its
duties to customers, and there is no pending or, to the Knowledge of Seller,
threatened claim alleging any breach of any such warranty or guaranty.
 
(b) Seller's operation of the Transferred Business has continuously been
performed in all material respects in accordance with standard industry
practices of prudent custodians and in compliance in all material respects with
Applicable Requirements.  To the Knowledge of Seller, the employees, sales
persons and other representatives of Seller do not give any financial,
investment or other advise to any customer of the Transferred Business with
respect to available investments options.  Neither Seller nor any employee,
sales person or other representative of Seller receives any commission or other
compensation based upon the investment of Custodial Assets in any particular
investment.  The Custodial Files contain an electronic image of the executed
copy of each Custodial Agreement and all other documents, instruments and
information necessary to enforce and service the Custodial Accounts in
accordance in all material respects with Applicable Requirements.
 
(c) Seller owns the entire right, title and interest in and to the Custodial
Agreements and the sole right, to the extent set forth therein, to serve as
custodian of the Custodial Agreements free and clear of all Liens other than the
rights of customers pursuant to the Custodial Agreements.  The transfer,
assignment and delivery of the Custodial Rights in accordance with the terms and
conditions of this Agreement shall, upon execution and delivery of the
applicable Additional Documents by the parties thereto, permit Buyers to perform
all the duties and exercise all the powers connected with or incidental to the
Custodial Accounts in the same manner as if Buyers had been originally
designated as the custodian under such Custodial Accounts; provided, however,
that a failure to obtain the consent from any customer under any Custodial
Agreement shall not constitute a breach of any representation of Seller
contemplated by this Section 4.19(c).   
 
(d) Seller has prepared with respect to each Custodial Agreement relating to
self-directed individual retirement accounts an amendment (the "IRA Amendment")
providing, among other things, that ETC may, upon Closing and assuming ETC is
properly authorized and qualified to act as custodian thereunder, succeed to the
rights, powers, duties and obligations of Seller under such Custodial
Agreements.  Seller has made available to Buyers a true, correct and complete
copy of the IRA Amendment and Seller has delivered the IRA Amendment to each
customer with respect to any Custodial Agreement relating to a self-directed
individual retirement account in accordance with the terms of such Custodial
Agreement.
 
(e) Seller has prepared with respect to each Custodial Agreement pursuant to
which Seller acts as custodian for qualified retirement plan accounts and which
is styled "Custodial Account Agreement without Investment Advice" (the "QP
Custodial Agreements") an  amendment (each, a "QP Custodial Account Amendment")
providing, among other things, that ETC may upon Closing and assuming ETC is
properly authorized and qualified to act as custodian thereunder succeed to the
rights, powers, duties and obligations of Seller under such QP Custodial
Agreements.  Seller has made available to Buyers a true, correct and complete


 
- 28 -

--------------------------------------------------------------------------------

 

 
copy of the QP Custodial Account Amendment, and Seller has delivered the QP
Custodial Account Amendment to each customer with respect to each QP Custodial
Account Agreement in accordance with the terms of such QP Custodial Account
Agreement.
 
(f) Seller has prepared with respect to each Custodial Agreement pursuant to
which Seller provides administrative services related to qualified retirement
plan accounts and which is styled "Administrative Services Agreement" (the "QP
Admin Services Agreements"), an amendment (the "Administrative Services
Amendment") providing, among other things, that ETC may upon Closing and
assuming ETC is properly authorized and qualified to act as custodian thereunder
succeed to the rights, powers, duties and obligations of Seller under such QP
Admin Services Agreements.  Seller has made available to Buyers a true, correct
and complete copy of the Administrative Services Amendment and Seller has
delivered the Administrative Services Amendment to each customer that is a party
to each QP Admin Services Agreement in accordance with the terms of such QP
Admin Services Agreement, and has requested such customer's consent (each, a
"Qualified Plan Consent") to such Administrative Services Amendment, as required
by the QP Admin Services Agreement.
 
4.20 Accounts Receivable; Accounts Payable.
 
(a) Section 4.20(a) of the Disclosure Schedule contains a list of the accounts
receivable of Seller related to the Transferred Business as of the date of the
Most Recent Balance Sheet, showing the amount of each such receivable and an
aging of amounts due thereunder, which schedule is true and complete as of that
date.  To the Knowledge of Seller, the debtors to which such receivables relate
are not in or subject to a bankruptcy or insolvency proceeding, and to the
Knowledge of Seller, none of the receivables have been made subject to an
assignment for the benefit of creditors.  As of the date hereof, all accounts
receivable reflected on the Most Recent Balance Sheet related to the Transferred
Business are current, and there are no disputes regarding the collectibility of
any such receivables.  The accounts receivable reflected on the Working Capital
Statement will represent monies due for goods sold and delivered or services
rendered in the Ordinary Course of Business and will not be subject to any
assignment, restrictions, security interests or other Liens.
 
(b) The accounts payable (which, for the avoidance of doubt, does not include
the line item "prepaid revenue") of Seller related to the Transferred Business
reflected on the Most Recent Balance Sheet are not (or will not be) Delinquent
Payables and arose (or will arise) from bona fide transactions in the Ordinary
Course of Business.
 
4.21 Insurance.  Set forth on Section 4.21 of the Disclosure Schedule is a list
of all policies of fire, liability, casualty, fidelity, blanket bond, and other
insurance owned or held by Seller which are related to the Transferred
Business.  Such policies are in full force and effect as of the date of this
Agreement.  To the Knowledge of Seller, there is no fact, event, or condition
which would render any of such policies void or voidable or subject any of such
policies to cancellation or termination.  
 
4.22 Ethical Practices.  Neither Seller nor, to the Knowledge of Seller, any
agent or representative of Seller, has offered or given anything of value to:
(a) any official of a Governmental Entity, any political party or official
thereof, or any candidate for political office,

 
- 29 -

--------------------------------------------------------------------------------

 


(b) any customer or member of the government, or (c) any other Person, in any
such case while knowing or having reason to know that all or a portion of such
money or thing of value may be offered, given or promised, directly or
indirectly, to any customer, member of the government or candidate for political
office where such payment would constitute a bribe, kickback or illegal or
improper payment to assist Seller in obtaining or retaining business for, or
with, or directing business to, any Person.

 
4.23 Transactions with Affiliates.  Neither Parent, nor any officer, director or
Affiliate of Seller has any interest in any Contract with, or relating to,
Seller or the Transferred Business or Purchased Assets.  Neither Parent nor any
such Affiliate provides any material assets or material services to Seller or
the Transferred Business.  None of the Assumed Liabilities constitutes or
results from a transaction with an Affiliate of Seller.  
 
4.24 Books of Account; Records.  Seller's general ledgers, stock record books,
minute books and other material records relating to the assets, properties,
contracts and outstanding legal obligations of Seller are, in all material
respects, complete and correct, and have been maintained in accordance with good
business practices and the matters contained therein are, to the extent required
by GAAP, appropriately and accurately reflected in the Financial Statements and
Interim Statements.
 
4.25 Brokers, Finders and Investment Bankers.  Neither Parent, Seller nor any of
their respective officers, directors, employees or Affiliates has employed any
broker, finder or investment banker or incurred any liability for any investment
banking fees, financial advisory fees, brokerage fees or finders' fees in
connection with the transactions contemplated by this Agreement.  
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
OF BUYERS
 
Buyers jointly and severally represent and warrant to Seller and Parent that the
statements contained in this Article V are true, correct and complete, subject
to the qualifications and exceptions set forth in the disclosure schedule
delivered by Buyers to Seller and Parent and dated the date hereof (the "Buyer
Disclosure Schedule"), which is arranged in Sections corresponding to the
numbered and lettered Sections in this Article V.  The specification of any
dollar amount in any representation or warranty contained in this Article V is
not intended to imply that such amount, or higher or lower amounts, are or are
not material for purposes of this Agreement, and no Party shall use the fact of
the setting forth of any such amount in any dispute or controversy between or
among the Parties as to whether any obligation, item or matter not described
herein or included in the Buyer Disclosure Schedule is or is not material for
purposes of this Agreement.  Any fact or item which is disclosed on any section
of the Buyer Disclosure Schedule in such a way as to make its relevance to a
representation or representations made elsewhere in this Agreement or to the
information called for by another section of the Buyer Disclosure Schedule to
this Agreement reasonably apparent (without independent knowledge on the part of
Seller of the facts so disclosed) shall be deemed to be an exception to such
representation or representations or to be disclosed on such other section of
the Buyer Disclosure


 
- 30 -

--------------------------------------------------------------------------------

 
 
Schedule, as the case may be, notwithstanding the omission of a reference or
cross-reference thereto.
 
5.1 Organization.  ETC is a corporation duly organized and validly existing
under the laws of the jurisdiction set forth in the introductory paragraph of
this Agreement and has all requisite power and authority (corporate or
otherwise) to own, lease and operate its properties and to carry on its business
as now being conducted.  Texas Admin is a limited liability company duly
organized and validly existing under the laws of the jurisdiction set forth in
the introductory paragraph of this Agreement and has all requisite power and
authority (as a limited liability company or otherwise) to own, lease and
operate its properties and to carry on its business as now being conducted.
 
5.2 Authorization.  Each Buyer has full power and authority to execute and
deliver this Agreement and any other certificate, agreement, document or other
instrument to be executed and delivered by it in connection with the
transactions contemplated by this Agreement (collectively, the "Buyer Ancillary
Documents"), to perform its obligations under this Agreement and the Buyer
Ancillary Documents and to consummate the transactions contemplated by this
Agreement and the Buyer Ancillary Documents.  The execution and delivery of this
Agreement and the Buyer Ancillary Documents by each Buyer, the performance by
each Buyer of its obligations under this Agreement and the Buyer Ancillary
Documents, and the consummation of the transactions provided for in this
Agreement and the Buyer Ancillary Documents have been duly and validly
authorized by all necessary action on the part of each Buyer.  This Agreement
has been duly executed and delivered by Buyers, and constitutes the valid and
binding obligation of Buyers, enforceable against Buyers in accordance with its
terms.  The Buyer Ancillary Documents to which any Buyer is a party, when duly
executed by such Buyer, will constitute the valid and binding obligations of
such Buyer enforceable against such Buyer in accordance with their respective
terms.  Neither the execution and delivery of this Agreement, the Financing
Documents or the Buyer Ancillary Documents, nor the consummation by Buyers of
the transactions contemplated hereby or thereby, requires or will require any
approval of the shareholders of ETC or the members of Texas Admin that has not
or will not be obtained prior to the Closing.
 
5.3 Absence of Restrictions and Conflicts.  
 
(a) Neither the execution and delivery of this Agreement or the Buyer Ancillary
Documents, nor the consummation by Buyers of the transactions contemplated
hereby or thereby, nor compliance by Buyers with any of the provisions hereof or
thereof, will (i) conflict with or result in a breach of any provision of the
Organizational Documents of Buyers, (ii) conflict with, constitute or result in
a breach of any term, condition or provision of, or constitute a default under,
result in or give rise to any right of termination, cancellation or acceleration
with respect to, or, except for the Liens granted under the Financing Documents,
result in the creation or imposition of any Lien upon any material assets of
Buyers pursuant to, or require any notice or consent under, any material
Contract, or any other note, bond, mortgage, indenture or other instrument to
which any Buyer is a party that is material to such Buyer's business, or
(iii) subject to receipt of the requisite approvals referred to in Section
5.3(b), violate any Applicable Law.
 


 
- 31 -

--------------------------------------------------------------------------------

 
 
 
(b) Other than approvals and consents required to be obtained from the TDOB as
set forth on Section 5.3(b) of the Buyer Disclosure Schedule, no notice to,
filing with, authorization of, exemption by or consent of any Governmental
Entity is necessary for the consummation by Buyers of the transactions
contemplated by this Agreement and the Buyer Ancillary Documents.
 
5.4 Brokers, Finders and Investment Bankers.  Neither Buyers, nor any of their
respective officers, directors, employees or Affiliates, has employed any
broker, finder or investment banker or incurred any liability for any investment
banking fees, financial advisory fees, brokerage fees or finders' fees in
connection with the transactions contemplated by this Agreement.
 
5.5 Compliance with Law; Permits.  
 
(a) Buyers are, and have been at all times during the past five years, in
compliance in all material respects with all Applicable Law.  No Buyer has been
charged with and, to the Knowledge of Buyers, is not now under investigation
with respect to, a violation of any such Applicable Law.  To the Knowledge of
Buyers, no Buyer is a party to or bound by any order, judgment, decree or award
of any Governmental Entity.  Each Buyer has filed all reports and has all
Permits required to be filed with any Governmental Entity, except where the
failure to complete such filing would not result in a Material Adverse Effect
with respect to such Buyer.
 
(b) To the extent required to conduct the Transferred Business following the
Closing, Buyer is (or will be prior to the Closing) approved by the South Dakota
Division of Banking (the "SDDOB").
 
5.6 Buyer Financial Statements; Solvency.
 
(a) Buyers have furnished to Seller an audited balance sheet and statement of
income of each Buyer as of and for each of the years ended on December 31, 2006
and 2007, an unaudited balance sheet and statement of income of each Buyer as of
and for the year ended December 31, 2008, and an unaudited balance sheet and
statement of income of each Buyer as of and for the two-month period ended
February 28, 2009 (collectively, the "Buyer Financial Statements").  The Buyer
Financial Statements (i) have been prepared from and are in accordance with the
books and records of the applicable Buyer, (ii) have been prepared in conformity
with GAAP (except for the absence of footnotes), (iii) are true, correct and
complete, and (iv) fairly present in all material respects the financial
condition of the applicable Buyer as of the dates stated and the related results
of such Buyer's operations and changes in cash flows for the respective periods
then ended.
 
(b) On the Closing Date, and after giving effect to the consummation of the
transactions contemplated by this Agreement, (i) the fair market value of the
assets of each Buyer (as determined in accordance with Applicable Law governing
determination of the insolvency of debtors) will as of such date exceed the fair
market value of the liabilities of the respected Buyer (as determined in
accordance with Applicable Law governing determination of the insolvency of
debtors), (ii) each Buyer will not have an unreasonably small amount of capital


 
- 32 -

--------------------------------------------------------------------------------

 


 
with which to conduct its businesses, and (iii) each Buyer will be able to pay
its debts as they mature.

       5.7 Custodial Accounts.  Buyers' operation of their respective businesses
has continuously been performed in all material respects in accordance with
standard industry practices of prudent custodians and in compliance in all
material respects with Applicable Laws, except where such failure to comply will
not result in a Material Adverse Effect with respect to Buyers.  Buyers have (or
will have prior to the Closing) sufficient authority to act as a custodian or
trustee with respect to the Custodial Rights that constitute a part of the
Purchased Assets in accordance with Applicable Law.
 
ARTICLE VI
CERTAIN COVENANTS
AND AGREEMENTS
 
6.1 Conduct of Business of Parent and Seller.  During the period from the date
of this Agreement to the Closing Date, Seller shall, and Parent shall take all
actions as may be reasonably necessary to cause Seller to: (i) conduct its
operations in the Ordinary Course of Business, except as expressly contemplated
by this Agreement and the transactions contemplated hereby, (ii) use
commercially reasonable efforts to maintain and preserve the business
organizations and the material rights of Seller, (iii) use commercially
reasonable efforts to retain the services of the officers, managers and key
employees of Seller, (iv) use commercially reasonable efforts to maintain
relationships with customers, vendors, lessees and licensees of Seller and other
third parties, (v) maintain the books and records relating to the Transferred
Business or the Purchased Assets in a manner consistent with past practices,
(vi) use commercially reasonable efforts to maintain the Purchased Assets in
their current condition (ordinary wear and tear excepted), and (vii) comply in
all material respects with all Applicable Requirements.  Without limiting the
generality of the foregoing, during the period from the date of this Agreement
to the Closing Date, Seller shall not, except as otherwise expressly
contemplated by this Agreement or as set forth in Schedule 6.1, without the
prior written consent of ETC (which consent shall not be unreasonably withheld
or denied if the Closing has not occurred by May 15, 2009 and such consent is
requested or required after such date), provided that ETC shall be deemed to
have provided consent to any particular action if ETC does not object in writing
to Seller's written request for consent to such action within 10 Business Days
after ETC receives such request:
 
(a) do or effect any of the following actions with respect to the securities of
Seller:  (i) grant any Person any right or option to acquire any capital stock
interests or other equity interests, (ii) issue, deliver or sell or agree to
issue, deliver or sell any capital stock or other equity interests or any
securities or obligations convertible into or exchangeable or exercisable for
any capital stock interests or other equity interests or such securities, or
(iii) enter into any Contract with respect to the sale or voting of any capital
stock interests or other equity interests;
 
(b) directly or indirectly sell, transfer, lease, pledge, mortgage, encumber or
otherwise dispose of any of the Purchased Assets (other than in the Ordinary
Course of Business);
 


 
- 33 -

--------------------------------------------------------------------------------

 




 
(c) merge or consolidate with any other Person or acquire the assets (other than
in the Ordinary Course of Business) or capital stock or other equity interests
of any other Person, or enter into any confidentiality agreement with any Person
in contemplation of any of the foregoing;
 
(d) incur, create, assume or otherwise become liable for any additional
Indebtedness except in the Ordinary Course of Business; assume, guarantee,
endorse or otherwise as an accommodation become responsible or liable for the
obligations of any other Person;
 
(e) enter into or modify any employment, severance, termination or similar
agreements, arrangements or Employee Benefit Plans with, or grant any bonuses,
salary increases, severance or termination pay to, any officer, director,
member, manager, consultant or employee, as the case may be, or otherwise
increase the compensation or benefits provided to any officer, director, member,
manager, consultant or employee, as the case may be, except for salary and
benefit increases or bonuses granted in the Ordinary Course of Business to
employees who are not officers or directors, and except as may be required by
Applicable Law or a binding written Contract in effect prior to the date of this
Agreement;
 
(f) change its method of doing business or change any method or principle of
accounting in a manner that is inconsistent with past practice except changes
required by GAAP or by any Governmental Entity;
 
(g) except as contemplated by this Agreement or as disclosed on Section 4.14(a)
of the Disclosure Schedule, modify, amend or terminate, or waive, release or
assign any material rights or claims with respect to any Material Contract, any
confidentiality agreement to which Seller is a party or the form of any
Custodial Agreement, or enter into any new Material Contract;
 
(h) incur or commit to any capital expenditures, obligations or liabilities
relating to the Purchased Assets or that will be an Assumed Liability which in
the aggregate exceeds or will exceed $15,000;
 
(i) make any material changes or modifications to any pricing policy or
investment policy relating to the Transferred Business;
 
(j) enter into or carry out any other material transaction other than in the
Ordinary Course of Business; or
 
(k) agree in writing or otherwise to take any of the foregoing actions.
 
 
6.2 Buyer Inspection and Access to Information.
 
(a) From the date of this Agreement to the Closing Date, Seller and Parent shall
(i) provide Buyers with such information as Buyers may from time to time
reasonably request with respect to the operations of Seller, the Purchased
Assets and the Assumed Liabilities and the transactions contemplated by this
Agreement; (ii) provide Buyers and their officers, counsel, accountants,
actuaries, and other authorized representatives access during regular
 
 
 
- 34 -

--------------------------------------------------------------------------------

 


business hours and upon reasonable notice to the books, records, offices,
personnel, counsel, accountants and actuaries of the Transferred Business as
Buyers may from time to time reasonably request; and (iii) permit Buyers to make
such inspections of the foregoing as Buyers may reasonably request.

 
(b) On and after the Closing Date, Seller and Parent will cooperate with and
afford promptly to Buyers and their agents reasonable access to its books of
account, financial and other records (including accountant's work papers),
information, employees and auditors to the extent necessary or useful for Buyers
in connection with any audit, investigation, dispute or litigation or any other
reasonable business purpose relating to the Transferred Business; provided, that
any such access by Buyers shall not unreasonably interfere with the conduct of
the Transferred Business.
 
6.3 Seller Inspection and Access to Information.  
 
(a) From the date of this Agreement to the Closing Date, each Buyer shall (a)
provide Seller with such information as Seller may from time to time reasonably
request with respect to the operations of any Buyer and the transactions
contemplated by this Agreement; (b) provide Seller and its officers, counsel,
accountants, actuaries, and other authorized representatives access during
regular business hours and upon reasonable notice to the books, records,
offices, personnel, counsel, accountants and actuaries of Buyers as Seller may
from time to time reasonably request; and (c) permit Seller to make such
inspections of the foregoing as Seller may reasonably request.
 
(b) On and after the Closing Date, Buyers shall cooperate with and afford
promptly to Seller and its agents reasonable access to such records and
documents relating to the Transferred Business as Seller may reasonably request
from time to time for the limited purposes of concluding its involvement in the
Transferred Business and for complying with its obligations under Applicable Law
or its contractual obligations.  Seller shall be permitted to keep and utilize a
copy of all documents and records that make up a part of the Purchased Assets
(excluding Custodial Files and other customer, vendor, price and mailing lists
related to the Transferred Business) as long as such use does not constitute a
violation of the restrictive covenants set forth in Section 6.12.
 
6.4 Notices of Certain Events.
 
(a) From and after the date of this Agreement to the Closing, each Party to this
Agreement shall promptly notify the other Parties of:
 
(i) Any notice or other communication from any Person alleging that any consent,
waiver or approval of such Person is or may be required in connection with the
transactions contemplated by this Agreement;
 
(ii) Any notice or other communication from any Governmental Entity in
connection with the transactions contemplated by this Agreement; or
 
(iii) Any Actions commenced or, to the Knowledge of Seller or to the Knowledge
of Buyers, as applicable, threatened against, relating to or involving or
 
 

 
 
- 35 -

--------------------------------------------------------------------------------

 


 
otherwise affecting such Party that: (A) with respect to Seller, if pending on
the date of this Agreement, would have been required to have been disclosed
pursuant to Section 4.6 or that would have a Material Adverse Effect with
respect to Seller; or (B) with respect to any Buyer would have a Material
Adverse Effect with respect to any Buyer.
 
(b) From and after the date of this Agreement to the Closing, Seller shall
promptly notify Buyers of:
 
(i) Any damage or destruction by fire or other casualty of any of the Leased
Real Property or the Purchased Assets or part thereof or in the event that any
of the Leased Real Property becomes the subject of any proceeding or, to the
Knowledge of Seller, threatened proceeding for the taking thereof or any part
thereof or of any right relating thereto by condemnation, eminent domain or
other similar governmental action; or
 
(ii) The occurrence, or failure to occur, of any event subsequent to the date
hereof that renders or would render any representation, warranty or statement of
Seller or Parent in this Agreement or the Disclosure Schedule to be untrue or
inaccurate at any time from the date hereof to the Closing Date or that results
or may result in the failure to satisfy any of the conditions specified in
Article VII of this Agreement.  No notice under this clause (ii) shall be deemed
to avoid or cure any misrepresentation or breach of warranty or constitute an
amendment of any representation, warranty or statement in this Agreement or the
Disclosure Schedule; provided, however, that if (A) such notice relates to an
event occurring subsequent to the date hereof (without breach of Section 6.1),
(B) Seller and Parent acknowledge in such notice that Buyers have the right to
terminate this Agreement pursuant to Section 9.1(c)(i) as a result of the
information disclosed in the notice, (C) Buyers have been provided with all
information under the custody and control of Seller and/or Parent that is
reasonably necessary to enable Buyers to assess the effects of such event, and
(D) Buyers do not exercise such right promptly following delivery by Seller
and/or Parent of the information contemplated by (C) above, then the information
disclosed in such notice shall constitute an amendment of the Disclosure
Schedule and the representations, warranties or statements of Seller or Parent
in this Agreement to which such information relates for purposes of Article
VIII; provided, further, that in the event such occurrence has been agreed to or
deemed agreed to by Buyers pursuant to Section 6.1, then the information agreed
to shall constitute an amendment to the Disclosure Schedule and the
representations, warranties, or statements of Seller or Parent in this Agreement
to which such information relates for purposes of Article VIII; or
 
(iii) Any failure of Seller or Parent to comply with or satisfy any covenant,
condition or agreement to be complied with or satisfied by any of them under
this Agreement.
 
(c) From and after the date of this Agreement to the Closing, Buyers shall
promptly notify Seller of:
 


 
- 36 -

--------------------------------------------------------------------------------

 




 
(i) The occurrence, or failure to occur, of any event subsequent to the date
hereof that renders or would render any representation, warranty or statement of
Buyers in this Agreement, the Buyer Disclosure Schedule, the Credit Agreement or
the disclosure schedules thereto to be untrue or inaccurate at any time from the
date hereof to the Closing Date or that results or may result in the failure to
satisfy any of the conditions specified in Article VII of this Agreement or
Section 3.1(a) of the Credit Agreement.  No notice under this clause (i) shall
be deemed to avoid or cure any misrepresentation or breach of warranty or
constitute an amendment of any representation, warranty or statement in this
Agreement, the Buyer Disclosure Schedule, the Credit Agreement or the disclosure
schedules thereto; provided, however, that if (A) such notice relates to an
event occurring subsequent to the date hereof in the Ordinary Course of Business
of Buyers, (B) Buyers acknowledge in such notice that Parent has the right to
terminate this Agreement pursuant to Section 9.1(b) as a result of the
information disclosed in the notice, and (C) Parent does not exercise such right
prior to the Closing, then the information disclosed in such notice shall
constitute an amendment of the Buyer Disclosure Schedule and the
representations, warranties or statements of Buyers in this Agreement to which
such information relates for purposes of Article VIII; and provided, further,
that if (x) such notice relates to an event occurring subsequent to the date
hereof in the Ordinary Course of Business of Buyers, (y) Buyers acknowledge in
such notice that the Obligors (as defined in the Credit Agreement) are unable to
execute and deliver the Credit Agreement at the Closing pursuant Section 7.3(e)
because such event would cause the representations and warranties of the
Obligors in the Credit Agreement to be untrue or inaccurate in any material
respect as of the Closing Date, and (z) Seller executes and delivers the Credit
Agreement at the Closing, then the information disclosed in such notice shall
constitute an amendment of the applicable schedule, representations, warranties
and statements of the Obligors in the Credit Agreement, as executed and
delivered by the parties at the Closing, to which such information relates; or
 
(ii) Any failure of Buyers to comply with or satisfy any covenant, condition or
agreement to be complied with or satisfied by any of them under this Agreement.
 
6.5 No Solicitation of Transactions.  Neither Seller, Parent nor any of their
respective Affiliates will, directly or indirectly, through any officer,
director or agent of any of them or otherwise, initiate, solicit or encourage
(including by way of furnishing non-public information or assistance), or enter
into negotiations of any type, directly or indirectly, or enter into a
confidentiality agreement, letter of intent or purchase agreement, merger
agreement or other similar agreement with any Person, firm or corporation other
than Buyers with respect to a sale of any substantial portion of the property or
assets (including the Purchased Assets) of Seller, or a merger, consolidation,
business combination, sale of all or any substantial portion of the capital
stock or other equity interests of Seller, or the liquidation or similar
extraordinary transaction with respect to Seller that may prevent or materially
delay the performance by Seller of any of its obligations under this Agreement
or the consummation of the transactions contemplated hereby.  Seller will notify
Buyers orally (within one Business Day) and in writing (as promptly as
practicable) of all relevant terms of any proposals by a third party to do any
of the foregoing which Seller or any of its Affiliates or any of their
respective officers, directors, partners, employees, investment bankers,
financial advisors, attorneys, accountants or other

 
 
- 37 -

--------------------------------------------------------------------------------

 

representatives may receive relating to any of such matters and, if such
proposal is in writing, Seller will deliver to Buyers a copy of such inquiry or
proposal.  Notwithstanding the foregoing, and for avoidance of doubt, nothing in
this Agreement shall be deemed or interpreted to prohibit or limit the right and
ability of Parent or any other Affiliate of Parent (other than Seller) and their
representatives from (and the provisions of this Section 6.5 shall not apply to
their) engaging in negotiations, providing information or entering into
transactions that relate to any tender offer, sale of all or substantially all
of the assets of, merger, or any other similar business transaction or
reorganization (no matter how structured), of Parent or any other Affiliate of
Seller, provided that any such negotiations, information or transaction fitting
within this last sentence of this Section 6.5 do not diminish or otherwise
adversely affect Buyers' rights under this Agreement.
 
6.6 Governmental Matters.  
 
(a) Subject to the terms and conditions of this Agreement, each Party shall use
its commercially reasonable efforts to (i) file any filings or notices required
to be made or given with respect to the transactions contemplated hereby as
promptly as practicable after the date hereof, including those required by the
TDOB or the SDDOB, and (ii) take any additional action that may be necessary,
proper or advisable in connection with any other notices to, filings with, and
authorizations, consents and approvals of any Governmental Entity that it may be
required to give, make or obtain.
 
(b) In connection with the efforts referenced in Section 6.6(a), each Party
shall use its commercially reasonable efforts to (i) cooperate with each other
in connection with any filing or submission and in connection with any
investigation or other inquiry, including any proceeding initiated by a private
party; (ii) keep the other Parties informed in all material respects of any
material communication received by such Party from, or given by such Party to,
the TDOB, the SDDOB or any other Governmental Entity and of any material
communication received or given in connection with any proceeding by a private
party, in each case regarding any of the transactions contemplated hereby; and
(iii) unless designated as confidential by any such Governmental Entity or
otherwise prohibited from doing so by any such Governmental Entity, permit the
other Party to review any material communication given to it by, and consult
with each other in advance of any meeting or conference with, the TDOB, the
SDDOB or any other Governmental Entity in connection with any proceeding by a
private party.  Each Party shall coordinate and cooperate fully with the other
in exchanging such information and providing such assistance as the other Party
may reasonably request in connection with the foregoing and in seeking early
termination of any applicable notice or waiting periods.
 
(c) If any objections are asserted with respect to the transactions contemplated
hereby or if any suit is instituted by the TDOB, the SDDOB or any other
Governmental Entity or any private party challenging any of the transactions
contemplated hereby, each of the Parties shall use its commercially reasonable
efforts to resolve such objections or challenge as such Governmental Entity or
private party may have to such transactions, including to vacate, lift, reverse
or overturn any order, whether temporary, preliminary or permanent, so as to
permit consummation of the transactions contemplated by this Agreement and the
Additional Documents.

 
- 38 -

--------------------------------------------------------------------------------

 
 
 
(d) Notwithstanding anything to the contrary in this Section 6.6, a Party shall
not be obligated to take any action pursuant to this Section 6.6 if the taking
of such action or the obtaining of any waiver, consent, approval or exemption is
reasonably likely (i) to adversely impact the economic or business benefits of
the transactions contemplated hereby or (ii) to result in an order
(A) prohibiting or limiting the ownership or operation by any Buyer of any
portion of the Transferred Business or the Purchased Assets or compelling any
Buyer to dispose of or hold separate any of the business or assets of such Buyer
or its Affiliates or any portion of the Transferred Business or Purchased Assets
as a result of the transactions contemplated hereby, or (B) prohibiting any
Buyer from effectively controlling in any material respect the Transferred
Business or other operations of Seller as acquired hereunder.
 
6.7 Transfer of Custodial Rights.
 
(a) Seller shall use its commercially reasonable efforts to obtain the Qualified
Plan Consents at its sole cost and expense on or prior to the Closing.  During
the period beginning on the Closing Date and continuing until the date that is
60 days after the Closing Date (the "QP Consent Deadline"), the Parties shall,
in accordance with Section 2.5, cooperate to obtain any Qualified Plan Consent
not obtained on or prior to the Closing Date and to provide Buyers the benefit
under the QP Admin Services Agreement to which such consent relates.  If and to
the extent that any Qualified Plan Consent is not obtained on or prior to the QP
Consent Deadline, (i) the applicable Party shall exercise its right to terminate
the QP Admin Services Agreement to which such QP Consent relates and, if
applicable, the related QP Custodial Agreement, in accordance with the terms of
such agreements, and (ii) the Purchase Price shall be adjusted as provided in
Section 3.6.
 
(b) Without limiting any other provision of this Agreement, Seller shall, in
accordance with the Transfer Instructions, take all steps and shall execute and
deliver (or shall have executed and delivered) all such agreements, letters or
other documents as are set forth in the Transfer Instructions or are reasonably
requested by either Buyer to effect the transfer of the Custodial Agreements
(and the related Custodial Assets) from Seller to the applicable Buyer such
that, after the Closing Date, the applicable Buyer has all of the Custodial
Rights, the Custodial Assets, the Custodial Files and any and all assets and
rights necessary to perform its obligations under the Custodial Agreements as of
the Closing Date.   Without limiting any other provision of this Agreement,
Buyers shall, in accordance with the Transfer Instructions, take all steps and
shall execute and deliver (or shall have executed and delivered) all such
agreements, letters or other documents as are set forth in the Transfer
Instructions or are reasonably requested by Seller to take possession of the
Custodial Agreements (and the related Custodial Assets) at the Closing and to
acknowledge receipt of the Custodial Rights, the Custodial Assets, the Custodial
Files and any and all other assets and rights transferred in connection
therewith.
 
(c) Seller and Buyers agree to take all such actions as are required, in
accordance with the Transfer Instructions and this Section 6.7, to change the
named party on documents related to the Custodial Assets that are currently in
the name of Seller in its capacity as custodian.  From time to time following
the Closing, Buyers shall take all reasonable action necessary to re-register
each of the Custodial Assets in the name and under the taxpayer identification
number of the appropriate Buyer.  Buyers shall use their reasonable best efforts
to complete such re-registration within one year after the Closing Date.  All
costs associated with

 
 
- 39 -

--------------------------------------------------------------------------------

 
 
such re-registration shall be borne by Buyers.  In addition, from time to time
after the Closing, at the request of either Buyer, Seller shall execute one or
more powers of attorney appointing such Buyer as its attorney-in-fact to execute
and deliver any assignments, applications or other instruments necessary to
transfer any Custodial Assets registered in the name of Seller as custodian on
behalf of any customer.
 
(d) Seller shall be responsible for all costs of compliance related to the
operation of the Transferred Business and the Purchased Assets prior to the
Closing Date.  Buyers shall be responsible for all costs of compliance related
to the operation of the Transferred Business and the Purchased Assets on and
after the Closing Date. After the Closing Date, Seller shall be responsible for
complying with all reporting and compliance obligations under the Custodial
Agreements with respect to the period on or prior to the Closing Date, including
pursuant to Regulation AB under the Exchange Act and matters relating to IRS
Forms 1098 and 1099.
 
6.8 Reasonable Efforts; Cooperation.  Each Party to this Agreement will (a)
execute and deliver such other documents as any other Party may reasonably
request, (b) use its reasonable, good faith efforts to perform its obligations
in this Agreement and to take, or cause to be taken, and do, or cause to be
done, all things necessary, proper or advisable under Applicable Law or
Applicable Requirements, to obtain all consents and give all notices required as
described in Sections 4.4 and 6.7 of this Agreement and in Section 4.14(a) and
4.15(d) of the Disclosure Schedule, obtain any regulatory approvals and satisfy
all conditions to its respective obligations under this Agreement and to cause
the transactions contemplated by this Agreement to be effected on or prior to
May 15, 2009, in accordance with the terms of this Agreement, and (c) cooperate
fully with each other Party hereto and such Party's respective officers,
directors, employees, agents, counsel, accountants and other designees to obtain
the full benefit of this Agreement.  
 
6.9 Further Assurances.  From and after the Closing, each Party shall execute
and deliver such further instruments of conveyance, transfer and assignment and
shall take such other actions as a Party may reasonably request of the other in
order to effectuate the purposes of this Agreement and the Additional Documents
and to carry out the terms hereof and thereof.  If for any reason, Seller does
not or is unable to execute such further documents within ten days of a Buyer's
written request, Seller hereby irrevocably appoints such Buyer as its
attorney-in-fact (which appointment is coupled with an interest) to execute and
deliver any assignments, applications or other instruments as shall be necessary
to effectuate the purposes of this Agreement and the Additional Documents and to
protect and vest title in and to the Purchased Assets.
 
6.10 Public Announcements.  Subject to their respective legal obligations, the
Parties shall consult with one another regarding the timing and content of all
announcements regarding any aspect of this Agreement or the transactions
contemplated hereby to the financial community, Governmental Entities,
employees, customers or the general public and shall use reasonable efforts to
agree upon the text of any such announcement prior to its release.  Buyers
acknowledge that Parent will be required to prepare and file notice of the
transactions contemplated by this Agreement, including a copy of this Agreement,
in the form of a Current Report on Form 8-K with the Securities and Exchange
Commission; provided, that, prior to the

 
 
- 40 -

--------------------------------------------------------------------------------

 


filing of such report, Parent shall consult with Buyers with respect to such
filing and shall afford Buyers reasonable opportunity to comment thereon.
 
6.11 Employee Matters.  Effective as of the Closing, an applicable Buyer shall,
subject to such Buyer's standard policies and procedures applicable to new
hires, make an offer of at-will employment to each of Seller's employees
designated on Schedule 6.11, which shall be delivered by ETC to Seller within 15
days after the date hereof and which may be updated prior to the Closing by the
mutual agreement of ETC and Seller, excluding any such employees on short-term
disability, on long-term disability, or on non-medical leave of absence, or who
are consultants, independent contractors providing individual services, agents
or directors, or those who have terminated from Seller's employment prior to the
Closing (employees of Seller who accept such offers are, as of the time they
first perform services for the applicable Buyer, referred to herein as the
"Transferred Employees"). The initial compensation, hours, duties and working
conditions of such Transferred Employees' employment with the applicable Buyer
shall be substantially equivalent (in the aggregate) to the compensation, hours,
duties and working conditions of such employees' employment with Seller as of
the date of this Agreement.  Seller shall terminate the employment of the
Transferred Employees effective immediately before the Closing.  Buyers may
terminate at any time after the Closing the employment of any Transferred
Employee.  Seller will not take any action which would impede, hinder, interfere
or otherwise compete with Buyers' effort to hire any Transferred Employees, and
Seller hereby consents to the hiring of any such employees by Buyers and waives,
with respect to the employment by Buyers of such employees, any claims or rights
Seller may have against Buyers or any such employee under any non-competition,
confidentiality or employment agreement.  No Buyer shall assume responsibility
for any Transferred Employee until such employee commences employment with such
Buyer.  For purposes of the plans, programs and arrangements of Buyers relating
to compensation and employee benefits, each Transferred Employee shall be
credited with all years of service for which such Transferred Employee was
credited at the Closing Date for purposes of eligibility and vesting only and
not for purposes of benefit service and accrual.  Each Transferred Employee
shall cease participation in all Seller Benefit Plans on the Closing Date.  Any
and all liabilities relating to or arising out of the employment or cessation of
employment of any employee of Seller (whether or not a Transferred Employee) on
or prior to the close of business on the Closing Date shall be the sole
responsibility of Seller.  Seller shall retain all liability for providing and
administering all required notices and benefits under COBRA with respect to the
Transferred Employees and their dependents and all other current and former
employees of Seller and their dependents.  This Section 6.11 is solely for
purposes of defining the obligations between Buyers and Seller concerning the
employees of Seller who are employed solely in connection with the Transferred
Business immediately prior to the Closing Date and shall in no way be construed
as creating any employment or other contract between Buyers and any such person
or as restricting the right of Buyers to terminate or change the terms and
conditions of the employment of a Transferred Employee who becomes an employee
of either Buyer.  Nothing herein is intended to, and shall not be construed to,
create any third party beneficiary rights of any kind or nature, including the
right of any Transferred Employee or other individual to seek to enforce any
right to compensation, benefits, or any other right or privilege of employment
with Buyers or any of their Affiliates.  Seller shall be solely responsible for
any notices required to be given under, and to otherwise comply with, WARN or
similar Applicable Laws of any jurisdiction relating to any plant closing or
mass layoff (or similar triggering event) caused by Seller with respect to its
employees on or before the Closing.  Buyers shall be solely responsible


 
- 41 -

--------------------------------------------------------------------------------

 
 
 
for any liability that may arise under WARN as a result of any actions taken by
Buyers after the Closing Date.
 
6.12 Restrictive Covenants.
 
(a) At all times after the date hereof, Seller, Parent, and Seller's and
Parent's agents and representatives and all of their respective Affiliates,
shall hold in confidence and not disclose, publish or make use of, without the
prior written consent of Buyers, all trade secrets, know-how, technology and
other confidential information with respect to Seller, and shall not disclose,
publish or make use of such trade secrets, know-how, technology and other
confidential information at any time after the date hereof without the prior
written consent of Buyers or unless such disclosure is required by Applicable
Law or any Governmental Entity.  Nothing in this Agreement shall diminish the
rights of Buyers regarding the protection of trade secrets, know-how, technology
and other confidential information and Seller Intellectual Property pursuant to
Applicable Law.
 
(b) Seller and Parent acknowledge that to protect adequately the interest of
Buyers in the Purchased Assets, it is essential that any noncompete covenant
with respect thereto cover Seller, Parent and their Affiliates with respect to
Competitive Activities.  In consideration of the foregoing, and of the Purchase
Price payable by Buyers pursuant to Article III, Seller and Parent, on behalf of
themselves and each corporation, partnership, limited partnership, limited
liability company, limited liability partnership, joint venture or other entity
that is, or in the future may be, under the control of Parent, shall not, during
the five-year period beginning as of the Closing Date:
 
(i) directly or indirectly, whether as an owner, shareholder, member, investor,
partner, joint venturer, licensor, financier, operator, consultant, employee,
agent, distributor, independent contractor, participant, creditor or otherwise,
invest in (other than ownership as a passive investor of less than two percent
of the voting stock of a company listed on a national stock exchange), own,
manage, operate, control or participate in the ownership, management, operation,
control of, or act as a consultant to, be associated with, lend its or their
name or any trade name to, any of its or their credit to, or otherwise render
services or advice to or on behalf of, any business that engages in any
Competitive Activity; provided, however, that nothing in this clause shall
restrict Parent or its Affiliates from providing banking or lending services in
the Ordinary Course of Business (excluding, for the avoidance of doubt, any
services referred to in Section 6.12(c)(ii));
 
(ii) directly or indirectly solicit or attempt to solicit business patronage
from or call on any customers or referral sources or prospective customers or
prospective referral sources of the Transferred Business or otherwise interfere
or attempt to interfere in any way with any of Buyer's or any of Buyer's
Affiliates' relationships with its employees, officers, directors, members,
managers, partners, shareholders, sales representatives, agents, customers,
vendors, referral sources, independent contractors or others after the Closing
Date; provided, however, that the following shall not constitute a violation of
this Section 6.12(b)(ii): (A) solicitations included in Seller's, Parent's or
their Affiliates' general advertisements or other general marketing efforts, and
(B) direct or indirect solicitations of banking or lending services of Parent or
its Affiliates in the


 
- 42 -

--------------------------------------------------------------------------------

 
 
 
Ordinary Course of Business (excluding, for the avoidance of doubt, any services
referred to in Section 6.12(c)(ii)) to customers or prospective customers of the
Transferred Business who also have an active account with Parent or its
Affiliates as of the Closing Date (for purposes of this clause 6.12(b)(ii), (x)
a "customer of the Transferred Business" is any Person who has a Custodial
Account or QP Admin Services Agreement with Seller as of the Closing Date, (y) a
"referral source of the Transferred Business" means any Person who has referred
to Seller 10 or more Custodial Accounts during any 12-month period over the
60-month period ending the last full calendar month preceding the month during
which the Closing occurs, and (z) "prospective customer" and "prospective
referral source" mean any potential customer or potential referral source of the
Transferred Business who Seller, as part of its marketing or sales efforts, is
actively soliciting as of the Closing Date); or
 
(iii) directly or indirectly, except as expressly permitted by the applicable
Buyer or its successors or assigns in advance in writing, solicit any
Transferred Employee to leave the employ of any Buyer or such Buyer's successors
or assigns; provided, however, that solicitations included in Seller's, Parent's
or their Affiliates' general advertisements or other general marketing efforts
shall not constitute a violation of this Section 6.12(b).
 
(c) For the avoidance of doubt and notwithstanding anything in this Agreement to
the contrary, the Parties hereby acknowledge and agree that the following shall
not constitute activities that violate the covenants of Seller and Parent in
Section 6.12(b)(i):
 
(i) providing custody and administration services of individual retirement
accounts and other personal custodial accounts where the sole investment
alternatives are comprised of publicly traded securities, certificates of
deposits, money market accounts or obligations of the United States or any
government sponsored agencies;
 
(ii) providing securities clearing services and related services, including
acting as an escrow agent for securities clearing firms; provided, however, that
such services shall not include (A) acting as a custodian or trustee for
self-directed individual retirement accounts or qualified retirement plan
accounts through which the accountholder invests in Non-Traditional Assets
unless (x) Seller, Parent or the applicable entity offers to ETC the right to
perform such custodial or trustee services on market terms and conditions for
such services and (y) ETC does not exercise such right within a reasonable time
period after it receives such offer; or (B) active solicitation of retail
self-directed individual retirement accounts or qualified retirement plan
accounts in which customers have the ability to invest through such accounts in
Non-Traditional Assets;
 
(iii) providing life settlement, viatical settlement or escrow-related custodial
or trust services;
 
(iv) the custodial or administration services (the "Subject Business") of any
business that is acquired by Parent or any of its Affiliates after the Closing,
including


 
- 43 -

--------------------------------------------------------------------------------

 
 
            any securities clearing business (but in the case of any such
securities clearing business, subject to the proviso of Section 6.12(c)(ii)
above) (an "Acquired Business"); provided, however, that if the aggregate
revenues from Competitive Activities of such Acquired Business for the fiscal
year ending prior to the completion of such acquisition are in excess of 10% of
the aggregate revenues of the Acquired Business for such fiscal year, then
Parent and Seller shall use their commercially reasonable efforts to sell or
agree to sell that portion of the Acquired Business comprising such Competitive
Activities within one year after such acquisition;
 
(v) the Subject Business of any Person that purchases or acquires control of
Parent or any of its Affiliates (other than Seller) after the Closing (whether
such acquisition is through merger, stock sale, asset sale, or otherwise).
 
(d) Seller, Parent and their successors and assigns shall use their commercially
reasonable efforts to cause all of their Affiliates not a party to this
Agreement to comply with the restrictions of this Section 6.12.  Seller and
Parent acknowledge and agree that Buyers' remedies at law for any violation or
attempted violation of Seller's or Parent's obligations under this Section 6.12
would be inadequate and incomplete, and agree that in the event of any such
violation, Buyers shall be entitled to a temporary restraining order, temporary
and permanent injunctions, and other equitable relief, without the necessity of
posting any bond or proving any actual damage, in addition to all other rights
and remedies that may be available to Buyers from time to time.
 
(e) If a judicial or arbitral determination is made that any of the provisions
of this Section 6.12 constitutes an unreasonable or otherwise unenforceable
restriction against Seller, Parent or their Affiliates, the provisions of this
Section 6.12 shall be rendered void only to the extent that such judicial or
arbitral determination finds such provisions to be unreasonable or otherwise
unenforceable with respect to Seller, Parent or such Affiliate.  In this regard,
the Parties hereby agree that any judicial authority construing this Agreement
shall be empowered to sever any territory or portion thereof, any prohibited
business activity or any time period from the coverage of this Section 6.12 and
to apply the provisions of this Section 6.12 to the remaining portion of the
covered territory, the remaining business activities and the remaining time
period not so severed by such judicial or arbitral authority.
 
6.13 Certain Tax Matters.
 
(a) Buyers and Seller shall furnish or cause to be furnished to each other, upon
request, as promptly as practicable, such information (including access to books
and records) and assistance relating to the Purchased Assets as is reasonably
necessary for the preparation and filing of any Tax Return, for the preparation
for any audit and for the prosecution or defense of any claim, suit or
proceeding relating to any proposed adjustment.  Buyers and Seller agree to
retain or cause to be retained all books and records pertinent to the Purchased
Assets until the applicable period for assessment under Applicable Law (giving
effect to any and all extensions or waivers) has expired, and to abide by or
cause the abidance with all record retention agreements entered into with any
Governmental Entity.
 


 
- 44 -

--------------------------------------------------------------------------------

 
 
(b) Buyers and Seller anticipate that no excise, sales, use, value added,
registration, stamp, recording, documentary, conveyancing, franchise, property,
transfer, gains and similar Taxes, levies, charges and fees (collectively,
"Transfer Taxes") will be due as a result of this Agreement or the transaction
contemplated hereby.  If any Transfer Taxes are incurred in connection with the
transactions contemplated by this Agreement, then such Transfer Taxes shall be
borne by Seller.  Buyers and Seller shall cooperate in providing each other with
any appropriate resale exemption certifications and other similar
documen­tation.  The Party that is required by Applicable Law to make the
filings, reports, or returns with respect to any applicable Transfer Taxes shall
do so, and the other Party shall cooperate with respect thereto as necessary.
 
                                (c) Buyers and Seller agree to utilize or cause
their respective Affiliates to utilize the alternate procedure set forth in
Revenue Procedure 2004-53 with respect to wage reporting.
 
(d) Buyers and Seller agree that any indemnity payments made under Article VIII
will be treated as an adjustment in the Purchase Price for federal, state, local
and foreign income tax purposes unless otherwise specifically required by
applicable Tax law.
 
6.14 Use of Names.  Seller and Parent shall (a) amend Seller's articles of
association and take all other actions necessary to change Seller's name to one
sufficiently dissimilar to "Sterling Trust Company", in Buyers' reasonable
judgment, to avoid confusion promptly following the Closing Date, but not later
than five Business Days after the Closing Date, and (b) take all other actions
reasonably requested by Buyers from time to time after the Closing to enable
Buyers or Buyers' Affiliates to have exclusive use of Seller's present name or
any derivative trade name thereof as promptly as practicable.  
 
6.15 Maintenance of Insurance. Seller and/or Parent, at its sole cost and
expense, shall maintain and renew its current errors and omissions (i.e.,
banker's professional and trust liability and fiduciary) insurance policies such
that such policy shall remain in effect, without interruption, through and until
the third (3rd) anniversary of the Closing Date, or, in the alternative, obtain
and maintain errors and omissions tail insurance coverage with respect to the
operation of the Transferred Business prior to the Closing Date written by an
insurance company reasonably acceptable to ETC and in such amounts and under
such terms and conditions reasonably satisfactory to ETC, but in no event for a
term (with available renewals) that ends prior to the third (3rd) anniversary of
the Closing Date. If any renewal or replacement policy is not obtained as
required herein, Buyers are authorized to obtain the same in Seller's and/or
Parent's name and at Seller's and/or Parent's expense.
 
6.16 Transitional Services.  The Parties acknowledge that certain administrative
operations of Seller relate to or are used by both the Transferred Business and
the Excluded Business.  Certain of such operations will be acquired by Buyers
pursuant to this Agreement, while other such operations will be retained by
Seller.  In order to promote the orderly transition of the Transferred Business
from Seller to Buyers, to the extent requested in writing prior to the Closing
by Buyers, on the one hand, or Seller, on the other hand: (a) Seller shall
continue to provide for Buyers those services that are reasonably necessary for
Buyers to conduct the Transferred Business following the Closing, including
those services set forth on Schedule 6.16(a), and (b) Buyers shall provide those
services for Seller that are reasonably necessary for


 
- 45 -

--------------------------------------------------------------------------------

 
 
Seller to conduct the Excluded Business following the Closing, including,
without limitation, those services set forth on Schedule 6.16(b) (collectively,
the "Transitional Services").  Each Party’s obligation to provide Transitional
Services shall terminate twelve months after the Closing Date or such earlier
time as the Party receiving such services can assume responsibility therefor in
an orderly manner.  The Party receiving Transitional Services shall reimburse
the Party providing such services for the costs and expenses reasonably incurred
in providing such services (including an hourly fee for each employee who
provides Transitional Services); provided, however, that such costs and expenses
shall not include any fee, service charge or other profit consideration.
 
 
ARTICLE VII
CLOSING
 
7.1 The Closing.  The consummation of the transactions contemplated by this
Agreement (the "Closing") shall take place at a time and on a date to be
specified by Buyers and Seller (the "Closing Date"), which shall be no later
than the second Business Day after satisfaction or waiver of the conditions set
forth in Section 7.4, 7.5 and 7.6 (other than those conditions that by their
nature are to be satisfied at the Closing, but subject to the fulfillment or
waiver of those conditions), at the offices of Baker & Hostetler LLP, 3200
National City Center, 1900 East 9th Street, Cleveland, Ohio 44114, or remotely
by electronic exchange of documents and signatures.
 
7.2 Deliveries by Seller and Parent.  At the Closing, in addition to any other
documents specifically required to be delivered pursuant to the terms of this
Agreement, Seller and Parent shall deliver or cause to be delivered to Buyers:
 
(a) One or more General Conveyance, Assignment and Bills of Sale, in the form
attached hereto as Exhibit C, executed by Seller;
 
(b) One or more Assignment and Assumption Agreements, in the form attached
hereto as Exhibit D, executed by Seller;
 
(c) A certified copy of the resolutions of the board of directors and sole
stockholder of Seller, and of the board of directors of Parent, in each case
authorizing the execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby;
 
(d) Pay-off letters, lien discharges, releases of guarantees and any other
documents as are reasonably requested by Buyers in order to release any Liens
other than Permitted Liens against the Purchased Assets simultaneously with the
Closing;
 
(e) A certificate of non-foreign status pursuant to Treasury Regulations Section
1.1445-2(b) from Seller;
 
(f) An Amended and Restated Subaccounting Agreement, substantially in the form
attached hereto as Exhibit E (the "Subaccounting Agreement"), dated the Closing
Date and duly executed by Parent or an Affiliate of Parent;
 
 
 
- 46 -

--------------------------------------------------------------------------------

 
 
(g) A Loan and Security Agreement, substantially in the form attached hereto as
Exhibit F (the "Credit Agreement"), dated the Closing Date and duly executed by
Seller as the lender thereunder, together with all other Financing Documents to
be executed or delivered by Seller or any of its Affiliates, dated the Closing
Date and duly executed by Seller or such Affiliate, as applicable, assuming all
conditions set forth in Section 3.1(a) of the Credit Agreement have been
satisfied or waived on or before the Closing Date; and
 
(h) Such other separate instruments of sale, assignment or transfer that Buyers
may reasonably deem necessary or appropriate in order to perfect, confirm or
evidence title to all or any part of the Purchased Assets.
 
7.3 Deliveries by Buyers.  At or prior to the Closing, the applicable Buyer
shall deliver or cause to be delivered to Seller and Parent:
 
(a) The Estimated Purchase Price in accordance with Section 3.1, less the amount
of the $2,000,000 good faith deposit paid to Seller (the "Good Faith Deposit")
(or applicable portion thereof remaining in the interest bearing escrow account)
in connection with the execution of the letter of intent with respect to the
transactions contemplated hereby, plus all interest accrued thereon;
 
(b) A certified copy of the resolutions of the Board of Directors of each of the
Buyers, authorizing the execution and delivery of this Agreement and
consummation of the transactions contemplated hereby;
 
(c) The Assignment and Assumption Agreements, dated the Closing Date and duly
executed by the applicable Buyer;
 
(d) The Subaccounting Agreement, dated the Closing Date and duly executed by
ETC, Texas Admin and Equity Administrative Services, Inc.;
 
(e) The Credit Agreement, dated the Closing Date and duly executed by Buyers as
co-borrowers thereunder, together with all other Financing Documents (including
the disclosure schedules to the Credit Agreement, after giving effect to Section
6.4(c)(i)) to be executed or delivered by Buyers or any of their Affiliates,
dated the Closing Date and duly executed by Buyers or such Affiliates, as
applicable, assuming the representations and warranties of the Obligors set
forth in the Credit Agreement, after giving effect to Section 6.4(c)(i), are
true and correct as of the Closing Date; and
 
(f) Such other instruments or documents as Seller and Parent may reasonably deem
necessary or appropriate in order to perfect, confirm or evidence the transfer
of title to Buyers of all or any part of the Purchased Assets.
 
7.4 Conditions to Each Party's Obligations. The respective obligations of each
Party to effect the transactions contemplated by this Agreement will be subject
to the fulfillment at or prior to the Closing of each of the following
conditions:
 
(a) Laws, Regulations and Injunction. No provision of any Applicable Law shall
restrain, prevent, materially delay or restructure the transactions contemplated
by this


 
- 47 -

--------------------------------------------------------------------------------

 
 
Agreement. There will be no effective injunction, writ or preliminary
restraining order or any order of any nature issued by a Governmental Entity of
competent jurisdiction (which for purposes of this Section 7.4(a) shall be
deemed to include the Office of Thrift Supervision) to the effect that the
purchase and sale of the Purchased Assets may not be consummated as provided in
this Agreement, no proceeding or lawsuit will have been commenced by any such
Governmental Entity for the purpose of obtaining any such injunction, writ or
preliminary restraining order and no written notice will have been received from
any such Governmental Entity indicating an intent to restrain, prevent,
materially delay or restructure the transactions contemplated by this Agreement.
 
(b) Governmental Consents. All consents, approvals, orders or authorizations of,
or registrations, declarations or filings with, any Governmental Entity required
in connection with the execution, delivery or performance of this Agreement
(collectively, the "Governmental Consents") will have been obtained or made.
 
7.5 Conditions to Obligations of Buyers. The obligations of Buyers to consummate
the transactions contemplated by this Agreement will be subject to the
fulfillment at or prior to the Closing of each of the following additional
conditions:
 
(a) Representations and Warranties. Giving effect to Section 6.4(b)(ii), each of
the representations and warranties of Seller and Parent set forth herein shall
be true and correct in all material respects on the date hereof and on and as of
the Closing Date as though made on and as of the Closing Date, except that (i)
representations and warranties made as of a specified date need be true and
correct only as of the specified date, and (ii) representations and warranties
that are subject to Materiality Qualifiers shall be true and correct in all
respects on the date hereof and on and as of the Closing Date.
 
(b) Performance of Obligations. Seller and Parent shall have performed in all
material respects all covenants and agreements required to be performed by them
under this Agreement on or prior to the Closing Date, including the delivery of
all the agreements, documents and other instruments required by Section 7.2.
 
(c) No Material Adverse Effect. Between the date hereof and the Closing Date,
there shall not have occurred any Material Adverse Effect with respect to
Seller.
 
(d) Seller and Parent Certificate. Seller and Parent shall each have furnished
Buyers with a certificate dated the Closing Date and signed by Seller or Parent,
as applicable, to the effect that the conditions set forth in Sections 7.5(a),
(b) and (c) have been satisfied.
 
(e) Consents. Seller shall have obtained and delivered to Buyers the written
consents (or waivers with respect to thereto) as described in Section 4.4 of
this Agreement and in Section 4.14(a) of the Disclosure Schedule (and all such
consents and waivers shall be in full force and effect).
 
7.6 Conditions to Obligations of Seller and Parent. The obligations of Seller
and Parent to consummate the transactions contemplated by this Agreement will be
subject to the fulfillment at or prior to the Closing of each of the following
additional conditions:
 
 


 
- 48 -

--------------------------------------------------------------------------------

 
 
(a) Representations and Warranties. Each of the representations and warranties
of Buyers set forth herein shall be true and correct in all material respects on
the date hereof and on and as of the Closing Date as though made on and as of
the Closing Date, except that (i) representations and warranties made as of a
specified date need be true and correct only as of the specified date, and (ii)
representations and warranties that are subject to Materiality Qualifiers shall
be true and correct in all respects on the date hereof and on and as of the
Closing Date.
 
(b) Performance of Obligations by Buyers. Buyers shall have performed in all
material respects all covenants and agreements required to be performed by them
under this Agreement on or prior to the Closing Date, including the delivery of
all the agreements, documents and other instruments required by Section 7.3.
 
(c) No Material Adverse Effect. Between the date hereof and the Closing Date,
there shall not have occurred any Material Adverse Effect with respect to any of
the Buyers.
 
(d) Buyers Certificate. Buyers shall have furnished Seller with a certificate
dated the Closing Date and signed on their behalf, to the effect that the
conditions set forth in Sections 7.6(a), (b) and (c) have been satisfied.
 
(e) Consents. Buyers shall have obtained and delivered to Seller the written
consents (or waivers with respect to thereto) as described on Section 5.3 of the
Buyer Disclosure Schedule and shall have delivered any assignment and assumption
agreements, consent and non-disturbance and attornment agreements as may be
reasonably requested by the landlords of the Leased Real Property.
 
ARTICLE VIII
INDEMNIFICATION
 
8.1 Survival of Representations, Warranties and Agreements.  Subject to the
limitations set forth in Section 8.6 below, and notwithstanding any
investigation conducted at any time by or on behalf of any Party, all
representations, warranties, covenants and agreements of the Parties in this
Agreement and in any other agreements, documents or certificates executed or
delivered by the Parties pursuant to this Agreement or in connection with the
transactions contemplated by this Agreement (the "Additional Documents") shall
survive the execution, delivery and performance of this Agreement and the
Additional Documents.  With respect to the representations and warranties
contained in this Agreement:
 
(a) the representations and warranties of Seller and Parent set forth in Section
4.2 (Authorization), Section 4.13 (Title and Condition) and 4.15(a)
(Intellectual Property), but in the case of Sections 4.13 and 4.15(a), only as
they relate to title (collectively, the "Core Representations"), and the
representations and warranties of Buyers set forth in Section 5.2
(Authorization), shall survive until the expiration of the applicable statute of
limitations relating to such matters;
 


 
- 49 -

--------------------------------------------------------------------------------

 


(b) the representations and warranties of Seller and Parent set forth in Section
4.10 (Employee Benefit Plans) and Section 4.11 (Taxes) shall survive until 90
days following expiration of the applicable statutes of limitation relating to
such matters; and
 
(c) all other representations and warranties of Seller and Parent set forth in
Article IV, and all other representations and warranties of Buyers set forth in
Article V, shall survive for 18 months following the Closing Date.
 
Notwithstanding the foregoing, if, prior to the expiration of any representation
or warranty as provided above, an Indemnifying Party is notified of a claim for
indemnity hereunder and such claim has not been finally resolved or disposed of
at such date of expiration, such claim shall continue to survive and shall
remain a basis for indemnity hereunder until such claim is finally resolved or
disposed of in accordance with the terms hereof.  This Section 8.1 shall not
limit any covenant or agreement of the parties hereto that by its terms
contemplates performance after the Closing, all of which shall survive the
Closing.
8.2 Indemnification Obligations of Seller and Parent.  From and after the
Closing, Seller and Parent will jointly and severally indemnify, defend and hold
harmless Buyers, their respective Affiliates, each of their respective officers,
directors, employees, agents and representatives and each of their heirs,
executors, successors and assigns (collectively, the "Buyer Indemnified
Parties") from, against and in respect of any and all losses, liabilities,
damages, demands, lost profits, claims, suits, actions, judgments or causes of
action, assessments, costs and expenses (including interest, penalties,
reasonable attorneys' fees and any and all expenses incurred in investigating,
preparing or defending against any litigation, commenced or threatened, or any
claim), and any and all amounts paid in settlement of any claim or litigation
(collectively, "Damages"), asserted against, resulting to, imposed upon, or
incurred or suffered by any Buyer Indemnified Party, directly or indirectly, as
a result of or arising from any of the following:
 
(a) any inaccuracy in or breach or nonfulfillment of any of the representations
or warranties made by Seller and Parent in this Agreement or in the Additional
Documents;
 
(b) any breach or non-performance of any covenant, agreement or undertaking made
by Seller or Parent in this Agreement or in the Additional Documents;
 
(c) any Retained Liability;
 
(d) any action or omission of Seller or Parent or any of their predecessors in
relation to its operation of the Transferred Business (but not the condition of
the Transferred Business or any of the assets comprising a part thereof)
occurring prior to the Closing Date, regardless of any claim that any
liabilities or obligations arising from such actions or omissions can, under
Applicable Law, be asserted against any Buyer by virtue of such Buyer's
operation of the acquired businesses or ownership of the Purchased Assets; or
 
(e) any claim by any customer or former customer of the Transferred Business
relating to any investment made or requested by such customer to be made through
such customer's Custodial Account prior to the Closing Date, even if (i) the
funding of such investment occurs on or after the Closing Date pursuant to a
request made prior to the Closing
 
 
- 50 -

--------------------------------------------------------------------------------

 


Date, (ii) such investment continues through the Closing Date or (iii) the facts
or circumstances giving rise to the claim first arise or are first discovered on
or after the Closing Date; provided, however, that Seller and Parent shall have
no indemnification obligation under this Section 8.2(e) to the extent any such
claim directly relates to or arises from the negligence of Buyers in their
performance of their respective obligations to customers with respect to such
investment, or from a breach of a legal duty or obligation of Buyers with
respect to such investment.
 
The Damages of the Buyer Indemnified Parties described in this Section 8.2 as to
which the Buyer Indemnified Parties are entitled to indemnification are
collectively referred to herein as the "Buyer Losses."
 
8.3 Indemnification Obligations of Buyers.  From and after the Closing, Buyers
will jointly and severably indemnify, defend and hold harmless Seller and Parent
and their respective Affiliates and each of their officers, directors,
employees, agents and representatives and each of the heirs, executors,
successors and assigns (collectively, the "Seller Indemnified Parties") from,
against and in respect of any and all Damages asserted against, resulting to,
imposed upon, or incurred or suffered by any Seller Indemnified Party, directly
or indirectly, as a result of or arising from any of the following:
 
(a) any inaccuracy in or breach or nonfulfillment of, or any alleged inaccuracy
in or breach or nonfulfillment of, any of the representations or warranties made
by any Buyer in this Agreement or in the Additional Documents;
 
(b) any breach or non-performance of, or any alleged inaccuracy in or breach or
nonfulfillment of, any covenant, agreement or undertaking made by any Buyer in
this Agreement or in the Additional Documents;
 
(c) any Assumed Liability;
 
(d) any action or omission of any Buyer or any of their successors in relation
to its operation of the Transferred Business occurring after to the Closing Date
(including acts or omissions by Buyers in connection with any Restricted
Contract (whether on behalf of Seller or otherwise) or actions taken in
connection with providing Buyers the benefit of any Restricted Contract under
Section 2.5), regardless of any claim that any liabilities or obligations
arising from such actions or omissions can, under Applicable Law, be asserted
against Seller by virtue of Seller's operation of the acquired businesses or
ownership of the Purchased Assets prior to the Closing Date; or
 
(e) any claim by any customer or former customer of the Transferred Business
relating to any investment made or requested by such customer to be made through
such customer's Custodial Account on or after the Closing Date, even if (i) such
investment was available prior to the Closing Date or (ii) the facts or
circumstances giving rise to the claim first arose or were first discovered
prior to the Closing Date; provided, however, that Buyers shall have no
indemnification obligation under this Section 8.3(e) to the extent any such
claim directly relates to or arises from the negligence of Seller or Parent in
their performance of their respective obligations to customers with respect to
such investment, or from a breach of a legal duty or obligation of Seller or
Parent with respect to such investment.
 


 
- 51 -

--------------------------------------------------------------------------------

 


The Damages of the Seller Indemnified Parties described in this Section 8.3 as
to which the Seller Indemnified Parties are entitled to indemnification are
hereinafter collectively referred to as "Seller Losses."
 
8.4 Materiality.  If a representation or warranty contained herein is qualified
by reference to the word "material" or "materially" or the phrase "Material
Adverse Effect," (collectively, the "Materiality Qualifiers"), such
representation or warranty shall be deemed to be inaccurate or breached for
purposes of this Article VIII (and Buyer Losses or Seller Losses, as the case
may be, shall be deemed suffered or incurred) only if the amount of Damages
relating to or resulting from the facts or circumstances (or series of related
facts or circumstances) giving rise to the breach or inaccuracy exceeds $15,000.
 
8.5 Indemnification Procedures.
 
(a) Promptly after receipt by a Buyer Indemnified Party or a Seller Indemnified
Party (hereinafter collectively referred to as an "Indemnified Party") of notice
by a third party (including any Governmental Entity) of any complaint or the
commencement of any Action with respect to which such Indemnified Party may be
entitled to seek indemnification pursuant to this Article VIII, such Indemnified
Party shall notify the party from whom such indemnification is sought (the
"Indemnifying Party") promptly following the Indemnified Party's receipt of such
complaint or of notice of the commencement of such Action; provided, however,
that the failure to so notify the Indemnifying Party will not relieve the
Indemnifying Party from liability under this Agreement with respect to such
claim unless, and only to the extent that, such failure to notify the
Indemnifying Party results in the forfeiture by the Indemnifying Party of rights
and defenses otherwise available to the Indemnifying Party with respect to such
claim.  The Indemnifying Party will have the right, upon written notice
delivered to the Indemnified Party within ten days thereafter resulting from
such Action, to assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of the fees and
disbursements of such counsel.  If, however, the Indemnifying Party declines or
fails to assume the defense of the Action on the terms provided above or to
employ counsel reasonably satisfactory to the Indemnified Party, in either case
within such ten day period, then such Indemnified Party may employ counsel to
represent or defend it in any such Action and the Indemnifying Party will pay
the reasonable fees and disbursements of such counsel as incurred.  In any
Action with respect to which indemnification is being sought hereunder, the
Indemnified Party or the Indemnifying Party, whichever is not assuming the
defense thereof, will have the right to participate in such matter and to retain
its own counsel at such Party's own expense.  The Indemnifying Party or the
Indemnified Party, as the case may be, will at all times use reasonable efforts
to keep the Indemnifying Party or the Indemnified Party, as the case may be,
reasonably apprised of the status of the defense of any matter the defense of
which they are maintaining and to cooperate in good faith with each other with
respect to the defense of any such matter.
 
(b) No Indemnified Party may settle or compromise any claim or consent to the
entry of any judgment with respect to which indemnification is being sought
hereunder without the prior written consent of the Indemnifying Party, unless
such settlement, compromise or consent includes an unconditional release of the
Indemnifying Party from all liability arising out of such claim.  An
Indemnifying Party may not, without the prior written consent of the


 
- 52 -

--------------------------------------------------------------------------------

 


Indemnified Party, settle or compromise any claim or consent to the entry of any
judgment with respect to which indemnification is being sought hereunder unless
(i) such settlement, compromise or consent includes an unconditional release of
the Indemnified Party from all liability arising out of such claim, (ii) does
not contain any admission or statement suggesting any wrongdoing or liability on
behalf of the Indemnified Party and (iii) does not contain any equitable order,
judgment or term which in any manner affects, restrains or interferes with the
business of the Indemnified Party or any of the Indemnified Party's Affiliates.

 
8.6 Liability Limits.  
 
(a) The Buyer Indemnified Parties shall not be entitled to indemnification for
Buyer Losses pursuant to Section 8.2(a) unless and until the aggregate amount of
such Buyer Losses exceeds $250,000, in which event the Buyer Indemnified Parties
may only claim indemnification for such Buyer Losses that exceed $250,000;
provided, however, that the foregoing limitation shall not apply to any breach
of any Core Representation, the S.P.A.R.K. Representation or the representations
and warranties set forth in Section 4.25 (Brokers, Finders and Investment
Bankers).
 
(b) Notwithstanding anything to the contrary set forth herein, the maximum
aggregate liability of Seller and Parent for Buyer Losses with respect to claims
for indemnification pursuant to Section 8.2(a) shall be 35% of the Purchase
Price; provided, however, that the foregoing limitation shall not apply to any
breach of any Core Representation, which shall be limited to the Purchase
Price.  In addition, notwithstanding anything to the contrary set forth herein,
the maximum aggregate liability of Seller and Parent for Buyer Losses with
respect to claims for indemnification pursuant to Section 8.2(a) for breach of
the S.P.A.R.K. Representation shall be $3,000,000.
 
(c) Notwithstanding anything to the contrary set forth herein, the maximum
aggregate liability of Parent for Buyer Losses with respect to claims for
indemnification (i) pursuant to Section 8.2(a) or (ii) pursuant to Sections
8.2(b) through (e) for any breach, non-performance, action or omission by Seller
or any of its predecessors shall be the Purchase Price.  For the avoidance of
doubt, this clause (c) shall in no event limit any liability of Seller under
this Article VIII or limit any liability of Parent under this Article VIII for
Buyer Losses with respect to claims for indemnification pursuant to Sections
8.2(b) through (e) for any breach, non-fullfillment, action or omission by
Parent (as opposed to Seller) or any of its predecessors (other than Seller, to
the extent, if any, Seller is deemed a predecessor of Parent for any reason).
 
(d) The amount for which any Indemnifying Party shall be liable under this
Article VIII to an Indemnified Party shall be net of (i) any insurance proceeds
received  by an Indemnified Party under insurance policies relating to such
Damages (provided, however, that the Indemnified Party shall use commercially
reasonable efforts to seek a claim or suit for any such proceeds to which it may
be entitled under such insurance policies); and (ii) any net Tax benefit
available to the Indemnified Party as a result of the Damages and any payments
made by the Indemnifying Party to the Indemnified Party.
 
8.7 Exclusive Remedy.  Absent fraud and subject to the rights of the Parties
described in Section 10.11 hereof, from and after the Closing, the
indemnification provided pursuant to this


 
- 53 -

--------------------------------------------------------------------------------

 
 
Article VIII shall be the sole and exclusive remedy hereto for any Damages as a
result of, with respect to or arising out of the breach of this Agreement or any
representation or warranty contained herein, any of the transactions or other
agreements or instruments contemplated or entered into in connection herewith
(including all exhibits, the Schedules, or any other schedule attached hereto or
referenced herein), or any matter related to the Transferred Business.  In no
event shall any Party be liable for any special or punitive damages or any
damages that are remote or speculative such that Applicable Law would deny
recovery for breaches of contract (except to the extent such Party suffers
losses arising from any such damages awarded to a third party).  For the
avoidance of doubt, Seller's remedies with respect to the Seller Financing and
the Financing Documents are addressed separately in the Financing Documents and
are not governed by this Article VIII or any other provision of this
Agreement.  For the avoidance of doubt, Buyers shall have no right to set off
any claims for indemnification under this Article VIII against the obligations
owed by Buyers in connection with the Seller Financing.
 
 
ARTICLE IX
TERMINATION
 
9.1 Termination. This Agreement may be terminated at any time at or prior to the
Closing:
 
(a) in writing by mutual consent of the Parties;
 
(b) by written notice from Parent to Buyers, if any Buyer (i) fails to perform
in any material respect any of its agreements contained in this Agreement
required to be performed by it on or prior to the Closing Date or (ii)
materially breaches any of its representations and warranties contained in this
Agreement, which failure or breach is not cured within ten days after Parent has
notified Buyers of its intent to terminate this Agreement pursuant to this
subparagraph (b);
 
(c) by written notice from Buyers to Parent, if Seller or Parent (i) fails to
perform in any material respect its covenants or agreements contained in this
Agreement and required to be performed on or prior to the Closing Date or (ii)
materially breaches any representations and warranties contained in this
Agreement, which failure or breach is not cured within ten days after Buyers
have notified Parent of its intent to terminate this Agreement pursuant to this
subparagraph (c);
 
(d) by written notice by Parent and Seller to Buyers, or Buyers to Parent and
Seller, as the case may be, if the Closing has not occurred on or prior to June
30, 2009 (the "Drop Dead Date") for any reason other than delay or
nonperformance of the Party seeking such termination; provided, however, that if
any Governmental Consent has not been obtained by such date, then the Drop Dead
Date shall be automatically extended to July 31, 2009 or such later date as
mutually agreed to in writing by ETC and Parent;
 
(e) by either Buyers or Parent if there shall be any Applicable Law that makes
the consummation of the transactions contemplated hereby illegal or otherwise
prohibited or if consummation of the transactions contemplated hereby would
violate any nonappealable final
 


 
- 54 -

--------------------------------------------------------------------------------

 
 
order, decree or judgment of any court or other Governmental Entity having
competent jurisdiction; or
 
(f) by written notice by Parent to Buyers in the event that the Estimated
Purchase Price (as defined and determined pursuant to Section 3.4(a) and as
adjusted pursuant to Section 3.5(a)) is less than $55,000,000.
 
9.2 Effect of Termination. If this Agreement is terminated as permitted by
Section 9.1, such termination shall be without liability of either Party (or any
owner, stockholder, member, director, officer, employee, agent, consultant or
representative of such Party) to the other Party to this Agreement; provided,
that if such termination results from the (a) willful failure of any Party to
fulfill a condition to the performance of the obligations of the other Parties,
(b) willful failure by any Party to perform a covenant of this Agreement or (c)
willful breach by any Party of any representation or warranty or agreement
contained herein, such Party shall be fully liable for any and all Damages
incurred or suffered by the other Party or Parties as a result of such failure
or breach. The provisions of Sections 6.11, 9.3, 10.1 and 10.10 shall survive
any termination hereof pursuant to Section 9.1.
 
9.3 Expenses; Return of Good Faith Deposit.  
 
(a) Except as otherwise expressly provided herein, Buyers will pay their own
Expenses and Seller and Parent will pay their own Expenses, whether or not the
transactions contemplated hereby are consummated.
 
(b) Parent and Seller shall reimburse Buyers for all of their Expenses incurred
prior to termination in the event of the termination of this Agreement by Buyers
pursuant to Section 9.1(c)(ii) as a result of a breach of the representations
and warranties set forth in the last sentence of Section 4.2.  Buyers shall
reimburse Parent and Seller for all of their Expenses incurred prior to
termination in the event of the termination of this Agreement by Parent pursuant
to Section 9.1(b)(ii) as a result of a breach of the representations and
warranties set forth in the last sentence of Section 5.2.  The Expenses payable
pursuant to this Section 9.3(b) shall be paid by wire transfer of same-day funds
within 10 Business Days after demand therefor following the occurrence of the
termination event giving rise to such payment obligation.
 
(c) Parent and Seller shall return the Good Faith Deposit, together with all
interest accrued thereon, to ETC by wire transfer of same-day funds in the event
of any termination of this Agreement:
 
(i) pursuant to Sections 9.1(a), 9.1(c), 9.1(e) or 9.1(f);
 
(ii) by Parent or Seller pursuant to Section 9.1(d); or
 
(iii) by Buyers pursuant to Section 9.1(d) if, at the time of such termination,
any of the conditions set forth in Sections 7.4 or 7.5 have not been satisfied.
 
Any payment required under this Section 9.3(c) shall be made by wire transfer of
same-day funds within three Business Days after the later of (x) the date of
such termination and (y) July 31, 2009.
 
 
- 55 -

--------------------------------------------------------------------------------

 


 
ARTICLE X 
MISCELLANEOUS
 
10.1 Notices.  All notices, communications and deliveries under this Agreement
will be made in writing signed by or on behalf of the Party making the same,
will specify the Section under this Agreement pursuant to which it is given or
being made, and will be delivered personally or by telecopy transmission or sent
by registered or certified mail (return receipt requested) or by next day
courier (with evidence of delivery and postage and other fees prepaid) as
follows:
 
To Buyers:                            Equity Trust Company
225 Burns Road
Elyria, OH 44035
Fax: (440) 323-4529
Attn:  Jeffrey A. Desich



with a copy to:                      Baker & Hostetler LLP
3200 National City Center
1900 E. 9th St.
Cleveland, OH 44114-3485
Fax: (216) 696-0740
Attn: Matthew D. Graban
To Seller
   or Parent:                            United Western Bancorp, Inc.
700 17th Street, Suite 2100
Denver, CO 80202
Fax: (720) 932-9737
Attn:  Scot T. Wetzel


with a copy to:                      Hunton & Williams LLP
1445 Ross Avenue, Suite 3700
Dallas, Texas 75202
Fax:  (214) 740-7147
Attn: T. Allen McConnell


or to such other representative or at such other address of a Party as such
Party may furnish to the other Parties in writing.  Any notice which is
delivered personally or by telecopy transmission in the manner provided herein
shall be deemed to have been duly given to the Party to whom it is directed upon
actual receipt by such Party or its agent.  Any notice which is addressed and
mailed in the manner herein provided shall be conclusively presumed to have been
duly given to the Party to which it is addressed at the close of business, local
time of the recipient, on the fourth Business Day after the day it is so placed
in the mail (or on the first Business Day after placed in the mail if sent by
overnight courier) or, if earlier, the time of actual receipt.
 


 
- 56 -

--------------------------------------------------------------------------------

 
 
10.2 Schedules and Exhibits.  Subject to Section 8.7 hereof, the Schedules and
Exhibits to this Agreement are hereby incorporated into this Agreement and are
hereby made a part of this Agreement as if set out in full in this Agreement.
 
10.3 Assignment; Successors in Interest; Amendment.  No assignment or transfer
by any Party of such Party's rights and obligations under this Agreement will be
made except with the prior written consent of the other Parties to this
Agreement; provided, however, that any Party may, without the obligation to
obtain the prior written consent of any other Party to this Agreement, assign
this Agreement or all or any part of its rights hereunder to any one or more of
its Affiliates or to any acquiror of all or substantially all of the assets or
equity interests of such Party or such Affiliate or as collateral to secure any
financing (provided that this proviso shall only be available to Buyers with
respect to an assignment to an acquiror of all or substantially all of the
assets or equity interests of Buyers so long as all amounts owed by Buyers under
the Seller Financing have been paid in full or will be paid in full at the
closing of such acquisition).  This Agreement will be binding upon and will
inure to the benefit of the Parties and their successors and permitted assigns,
and any reference to a Party will also be a reference to a successor or
permitted assign.  This Agreement may not be amended, modified or supplemented
except by written agreement of the Parties.
 
10.4 Interpretation.  When a reference is made in this Agreement to an Article
or Section, such reference shall be to an Article or Section of this Agreement
unless otherwise indicated.  The headings and the table of contents contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.  Whenever the words "include,"
"includes," or "including" are used in this Agreement, they shall be deemed to
be followed by the words "without limitation."  Whenever the context requires,
words used in the singular shall be construed to mean or include the plural and
vice versa, and pronouns of any gender shall be deemed to include and designate
the masculine, feminine or neuter gender.
 
10.5 Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective
to the extent of such pro­hibition or unenforceability without invalidating the
remaining provisions of this Agreement, and any such prohibition or
unenforceability in any jurisdiction will not invalidate or render unenforceable
such provision in any other jurisdiction.  To the extent permitted by law, the
Parties waive any provision of law which renders any such provision prohibited
or unenforceable in any respect.
 
10.6 Counterparts.  This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, and it will not be necessary in making
proof of this Agreement or the terms of this Agreement to produce or account for
more than one of such counterparts.
 
10.7 No Third Party Beneficiaries.  Nothing expressed or implied in this
Agreement is intended, or will be construed, to confer upon or give any Person
other than the Parties, and their successors or permitted assigns, any rights,
remedies, obligations or liabilities under or by reason of this Agreement, or
result in such Person being deemed a third party beneficiary of this
Agreement.  
 


 
- 57 -

--------------------------------------------------------------------------------

 
 
10.8 Waiver.  Any agreement on the part of a Party to any extension or waiver of
any provision of this Agreement will be valid only if set forth in an instrument
in writing signed on behalf of such Party.  A waiver by a Party of the
performance of any covenant, agreement, obligation, condition, representation or
warranty will not be construed as a waiver of any other covenant, agreement,
obligation, condition, representation or warranty. A waiver by any Party of the
performance of any act will not constitute a waiver of the performance of any
other act or an identical act required to be performed at a later time.
 
10.9 Integration.  This Agreement and the documents executed pursuant to this
Agreement supersede all negotiations, agreements and understandings (both
written and oral) among the Parties with respect to the subject matter of this
Agreement, and constitute the entire agreement between the Parties.

10.10 Governing Law.  This Agreement shall in all respects be construed in
accordance with and governed by the laws of the State of Ohio.  It is the
intention of the Parties that this Agreement shall be deemed to have been
entered into in Cuyahoga County, Ohio and that the laws of the State of Ohio
should govern the validity of this Agreement, the construction of its terms and
the interpretation of the rights and duties of the Parties.  The Parties agree
that any action arising out of this Agreement shall be venued in a federal court
located in, or otherwise having jurisdiction over Cuyahoga County, Ohio, and the
Parties hereby consent to personal jurisdiction in such courts and such courts
shall be the exclusive venue for actions arising out of this Agreement.  To the
fullest extent permitted by law, the Parties hereby waive their respective
rights to a trial by jury.  For the avoidance of doubt, the provisions of this
Section 10.10 shall not apply to the Financing Documents.
 
10.11 Specific Performance and Other Remedies.  The Parties hereto acknowledge
that the Transferred Business is unique and recognize and affirm that in the
event of a breach of this Agreement by any Party, money damages may be
inadequate and the non-breaching Party may have no adequate remedy at
law.  Accordingly, the Parties agree that each Party shall have the right to
enforce its rights and the obligations of the other Parties hereunder by an
Action or Actions for specific performance, injunctive or other equitable relief
in addition to any other remedies permitted by this Agreement, including Article
VIII hereof.  Notwithstanding any other dispute resolution provision in this
Agreement, the Parties are free to seek temporary equitable relief to enjoin
conduct causing irreparable harm and/or for the purpose of maintaining the
status quo from any court of competent jurisdiction.  
 


 


 
[Signature page follows.]
 


 


 
- 58 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed,
as of the date first above written.
 
 


SELLER
PARENT
       
STERLING TRUST COMPANY
UNITED WESTERN BANCORP, INC.
   
/s/ Paul T. Maxwell
/s/ Scot T. Wetzel
By: Paul E. Maxwell
By: Scot T. Wetzel
Its:  Chief Executive Officer
Its:  President & Chief Executive Officer
   
ETC
TEXAS ADMIN
   
EQUITY TRUST COMPANY
STERLING ADMINISTRATIVE SERVICES, LLC
       
/s/
/s/
By:
By:
Its:
Its:


 
 
[Signature page to Asset Purchase Agreement]
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------